
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.38


RECEIVABLES PURCHASE AGREEMENT

DATED AS OF DECEMBER 21, 2000

AMONG

EDWARDS LIFESCIENCES FINANCING LLC, AS SELLER,

EDWARDS LIFESCIENCES LLC, AS INITIAL SERVICER,

BLUE RIDGE ASSET FUNDING CORPORATION

AND

WACHOVIA BANK, N.A., AS AGENT

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  PAGE

--------------------------------------------------------------------------------

ARTICLE I. PURCHASE ARRANGEMENTS   1   Section 1.1   Purchase Facility.   1  
Section 1.2   Incremental Purchases   1   Section 1.3   Decreases   2   Section
1.4   Deemed Collections; Purchase Limit.   2   Section 1.5   Payment
Requirements and Computations   3 ARTICLE II. PAYMENTS AND COLLECTIONS   3  
Section 2.1   Payments of Recourse Obligations   3   Section 2.2   Collections
Prior to the Facility Termination Date; Repayment of Certain Demand Advances.  
3   Section 2.3   Repayment of Demand Advances on the Facility Termination Date;
Collections   4   Section 2.4   Payment Rescission   4   Section 2.5   Clean Up
Call   5 ARTICLE III. COMMERCIAL PAPER FUNDING   5   Section 3.1   CP Costs   5
  Section 3.2   Calculation of CP Costs   5   Section 3.3   CP Costs Payments  
5   Section 3.4   Default Rate   5 ARTICLE IV. LIQUIDITY FUNDINGS   5   Section
4.1   Liquidity Fundings   5   Section 4.2   Yield Payments   6   Section 4.3  
Selection and Continuation of Interest Periods.   6   Section 4.4   Liquidity
Funding Yield Rates   6   Section 4.5   Suspension of the LIBO Rate   6  
Section 4.6   Default Rate   7 ARTICLE V. REPRESENTATIONS AND WARRANTIES   7  
Section 5.1   Representations and Warranties of the Seller Parties   7       (a)
Existence and Power   7       (b) Power and Authority; Due Authorization,
Execution and Delivery   7       (c) No Conflict   7       (d) Governmental
Authorization   7       (e) Actions, Suits   8       (f) Binding Effect   8    
  (g) Accuracy of Information   8       (h) Use of Proceeds   8       (i) Good
Title   8       (j) Transfer of Title   8       (k) Places of Business and
Locations of Records   8       (l) Collections   8       (m) Material Adverse
Effect   9       (n) Names   9       (o) Ownership of Seller   9       (p) Not a
Holding Company or an Investment Company   9       (q) Compliance with Law   9  
    (r) Compliance with Credit and Collection Policy   9       (s) Payments to
Originator   9

i

--------------------------------------------------------------------------------

      (t) Enforceability of Contracts   9       (u) Eligible Receivables   9    
  (v) Purchase Limit and Maximum Receivable Interests   10       (w) Accounting
  10       (x) Government Receivables   10 ARTICLE VI. CONDITIONS OF PURCHASES  
10   Section 6.1   Conditions Precedent to Initial Incremental Purchase   10  
Section 6.2   Conditions Precedent to All Purchases and Reinvestments   10
ARTICLE VII. COVENANTS   11   Section 7.1   Affirmative Covenants of the Seller
Parties   11       (a) Financial Reporting   11       (b) Notices   12       (c)
Compliance with Laws and Preservation of Organizational Existence   12       (d)
Audits   12       (e) Keeping and Marking of Records and Books.   13       (f)
Compliance with Contracts and Credit and Collection Policy   13       (g)
Performance and Enforcement of Receivables Sale Agreement   13       (h)
Ownership   13       (i) Reliance   14       (j) Collections   16       (k)
Taxes   16       (l) Payment to Originator   16   Section 7.2   Negative
Covenants of the Seller Parties   16       (a) Name Change, Offices and Records
  16       (b) Change in Payment Instructions to Obligors   16       (c)
Modifications to Contracts and Credit and Collection Policy   17       (d)
Sales, Liens   17       (e) Use of Proceeds   17       (f) Termination Date
Determination   17       (g) Restricted Junior Payments   17       (h) Seller
Indebtedness   17       (i) Prohibition on Additional Negative Pledges   17
ARTICLE VIII. ADMINISTRATION AND COLLECTION   18   Section 8.1   Designation of
Servicer.   18   Section 8.2   Duties of Servicer.   18   Section 8.3  
Collection Notices   19   Section 8.4   Responsibilities of Seller   19  
Section 8.5   Monthly Reports   20   Section 8.6   Servicing Fee   20 ARTICLE
IX. AMORTIZATION EVENTS   20   Section 9.1   Amortization Events   20   Section
9.2   Remedies   22 ARTICLE X. INDEMNIFICATION   22   Section 10.1   Indemnities
by the Seller Parties   22   Section 10.2   Increased Cost and Reduced Return  
24   Section 10.3   Other Costs and Expenses   25 ARTICLE XI. THE AGENT   25  
Section 11.1   Authorization and Action   25 ARTICLE XII. ASSIGNMENTS AND
PARTICIPATIONS   25   Section 12.1   Assignments and Participations by Blue
Ridge   25

ii

--------------------------------------------------------------------------------

  Section 12.2   Prohibition on Assignments by Seller Parties   25 ARTICLE XIII.
MISCELLANEOUS   25   Section 13.1   Waivers and Amendments.   25   Section 13.2
  Notices   26   Section 13.3   Protection of Agent's Security Interest.   26  
Section 13.4   Confidentiality.   27   Section 13.5   Bankruptcy Petition   28  
Section 13.6   Limitation of Liability   28   Section 13.7   CHOICE OF LAW   28
  Section 13.8   CONSENT TO JURISDICTION   28   Section 13.9   WAIVER OF JURY
TRIAL   28   Section 13.10   Integration; Binding Effect; Survival of Terms.  
29   Section 13.11   Counterparts; Severability; Section References   29  
Section 13.12   Characterization.   29


EXHIBITS AND SCHEDULES


Exhibit I   Definitions Exhibit II   Form of Purchase Notice Exhibit III  
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s) Exhibit IV   Names of Collection Banks; Collection
Accounts Exhibit V   Form of Compliance Certificate Exhibit VI   Form of
Collection Account Agreement Exhibit VII   Credit and Collection Policy Exhibit
VIII   Form of Monthly Report Schedule A   Closing Documents

iii

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


        THIS RECEIVABLES PURCHASE AGREEMENT, dated as of December 21, 2000 is
entered into by and among:

        (a)  Edwards Lifesciences Financing LLC a Delaware limited liability
company ("Seller"),

        (b)  Edwards Lifesciences LLC, a Delaware limited liability company
("Edwards"), as initial Servicer (the Servicer together with Seller, the "Seller
Parties" and each, a "Seller Party"),

        (c)  Blue Ridge Asset Funding Corporation, a Delaware corporation ("Blue
Ridge"), and

        (d)  Wachovia Bank, N.A., as agent for Blue Ridge and its assigns under
the Transaction Documents and under the Liquidity Agreement (together with its
successors and assigns in such capacity, the "Agent").

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

        Seller desires to transfer and assign Receivable Interests from time to
time.

        Blue Ridge shall purchase Receivable Interests from Seller from time to
time either by issuing its Commercial Paper or by availing itself of a Liquidity
Funding to the extent available.

        Wachovia Bank, N.A. has been requested and is willing to act as Agent on
behalf of Blue Ridge and its assigns in accordance with the terms hereof.


ARTICLE I.

PURCHASE ARRANGEMENTS


        Section 1.1    Purchase Facility.    

        (a)  Upon the terms and subject to the conditions of this Agreement
(including, without limitation, Article VI), from time to time prior to the
Facility Termination Date, Seller may request that Blue Ridge purchase from
Seller undivided ownership interests in the Receivables and the associated
Related Security and Collections, and Blue Ridge shall make such Purchase;
provided that no Purchase shall be made by Blue Ridge if, after giving effect
thereto, either (i) the Aggregate Invested Amount would exceed the Purchase
Limit, or (ii) the aggregate of the Receivable Interests would exceed 100%. It
is the intent of Blue Ridge to fund the Purchases by the issuance of Commercial
Paper. If for any reason Blue Ridge is unable, or determines that it is
undesirable, to issue Commercial Paper to fund or maintain its investment in the
Receivable Interests, or is unable for any reason to repay such Commercial Paper
upon the maturity thereof, Blue Ridge will avail itself of a Liquidity Funding
to the extent available. If Blue Ridge funds or refinances its investment in a
Receivable Interest through a Liquidity Fundings, in lieu of paying CP Costs on
the Invested Amount pursuant to Article III hereof, Seller will pay Yield
thereon at the Alternate Base Rate or the LIBO Rate, selected in accordance with
Article IV hereof. Nothing herein shall be deemed to constitute a commitment of
Blue Ridge to issue Commercial Paper.

        (b)  Seller may, upon at least 10 Business Days' notice to the Agent,
terminate in whole or reduce in part, the unused portion of the Purchase Limit;
provided that each partial reduction of the Purchase Limit shall be in an amount
equal to $10,000,000 (or a larger integral multiple of $1,000,000 if in excess
thereof).

        Section 1.2    Incremental Purchases.    Seller shall provide the Agent
with at least two (2) Business Days' prior written notice in a form set forth as
Exhibit II hereto of each Incremental Purchase (each, a "Purchase Notice"). Each
Purchase Notice shall be subject to Section 6.2 hereof and, except as set forth
below, shall be irrevocable and shall specify the requested Purchase Price
(which shall not be less

--------------------------------------------------------------------------------


than $1,000,000 or a larger integral multiple of $100,000) and the Purchase Date
(which, in the case of any Incremental Purchase after the initial Purchase
hereunder, shall only be on a Settlement Date). Following receipt of a Purchase
Notice, the Agent will determine whether Blue Ridge will fund the requested
Incremental Purchase through the issuance of Commercial Paper or through a
Liquidity Funding. If Blue Ridge determines to fund an Incremental Purchase
through a Liquidity Funding, Seller may cancel the Purchase Notice or, in the
absence of such a cancellation, the Incremental Purchase will be funded through
a Liquidity Funding. On each Purchase Date, upon satisfaction of the applicable
conditions precedent set forth in Article VI, Blue Ridge shall deposit to the
Facility Account, in immediately available funds, no later than 2:00 p.m. (New
York time), an amount equal to the requested Purchase Price.

        Section 1.3    Decreases.    Seller shall provide the Agent with prior
written notice in conformity with the Required Notice Period (a "Reduction
Notice") of any proposed reduction of Aggregate Invested Amount. Such Reduction
Notice shall designate (i) the date (the "Proposed Reduction Date") upon which
any such reduction of Aggregate Invested Amount shall occur (which date shall
give effect to the applicable Required Notice Period), and (ii) the amount of
Aggregate Invested Amount to be reduced which shall be applied ratably to all
Receivable Interests in accordance with the respective Invested Amounts thereof
(the "Aggregate Reduction"). Only one (1) Reduction Notice shall be outstanding
at any time.

        Section 1.4    Deemed Collections; Purchase Limit.    

        (a)  If on any day:

        (i)    the Outstanding Balance of any Receivable is reduced or cancelled
as a result of any defective or rejected goods or services, any cash discount or
any other adjustment by the Originator or any Affiliate thereof, or as a result
of any governmental or regulatory action, or

        (ii)  the Outstanding Balance of any Receivable is reduced or canceled
as a result of a setoff in respect of any claim by the Obligor thereof (whether
such claim arises out of the same or a related or an unrelated transaction), or

        (iii)  the Outstanding Balance of any Receivable is reduced on account
of the obligation of the Originator or any Affiliate thereof to pay to the
related Obligor any rebate or refund, or

        (iv)  the Outstanding Balance of any Receivable is less than the amount
included in calculating the Net Pool Balance for purposes of any Monthly Report
(for any reason other than receipt of Collections or such Receivable becoming a
Defaulted Receivable), or

        (v)  any of the representations or warranties of Seller set forth in
Section 5.1(g), (i), (j), (r), (s), (t) or (u) were not true when made with
respect to any Receivable,

then, on such day, Seller shall be deemed to have received a Collection of such
Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable and, not later than one (1) Business Day
thereafter shall pay to the Agent's Account the amount of any such Collection
deemed to have been received.

        (b)  Seller shall ensure that the Aggregate Invested Amount at no time
exceeds the Purchase Limit. If at any time the Aggregate Invested Amount exceeds
the Purchase Limit, Seller shall pay to the Agent immediately an amount to be
applied to reduce the Aggregate Invested Amount (as allocated by the Agent),
such that after giving effect to such payment the Aggregate Invested Amount is
less than or equal to the Purchase Limit.

2

--------------------------------------------------------------------------------


        (c)  Seller shall also ensure that the Receivable Interests shall at no
time exceed in the aggregate 100%. If the aggregate of the Receivable Interests
exceeds 100%, Seller shall pay to the Agent on or before the next succeeding
Settlement Date (or, if such excess is discovered on a Settlement Date, on such
Settlement Date) an amount to be applied to reduce the Aggregate Invested Amount
(as allocated by the Agent), such that after giving effect to such payment the
aggregate of the Receivable Interests equals or is less than 100%.

        Section 1.5    Payment Requirements and Computations.    All amounts to
be paid or deposited by any Seller Party pursuant to any provision of this
Agreement shall be paid or deposited in accordance with the terms hereof no
later than 1:00 p.m. (New York time) on the day when due in immediately
available funds, and if not received before 1:00 p.m. (New York time) shall be
deemed to be received on the next succeeding Business Day. If such amounts are
payable to the Agent for the account of Blue Ridge, they shall be paid to the
Agent's Account, for the account of Blue Ridge until otherwise notified by the
Agent. All computations of CP Costs, Yield, per annum fees calculated as part of
any CP Costs, per annum fees hereunder and per annum fees under the Fee Letter
shall be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.


ARTICLE II.

PAYMENTS AND COLLECTIONS


        Section 2.1    Payments of Recourse Obligations.    Seller hereby
promises to pay the following (collectively, the "Recourse Obligations"):

        (a)  all amounts due and owing under Section 1.3 or 1.4 on the dates
specified therein;

        (b)  the fees set forth in the Fee Letter on the dates specified
therein;

        (c)  all accrued and unpaid Yield on the Receivable Interests accruing
Yield at the Alternate Base Rate or the Default Rate on each Settlement Date
applicable thereto;

        (d)  all accrued and unpaid Yield on the Receivable Interests accruing
Yield at the LIBO Rate on the last day of each Interest Period applicable
thereto;

        (e)  all accrued and unpaid CP Costs on the Receivable Interests funded
with Commercial Paper on each Settlement Date; and

        (f)    all Broken Funding Costs and Indemnified Amounts upon demand.

        Section 2.2    Collections Prior to the Facility Termination Date;
Repayment of Certain Demand Advances.    

        (a)  Prior to the Facility Termination Date, any Deemed Collections
received by the Servicer and Blue Ridge's Portion of any Collections received by
the Servicer shall be set aside and held in trust by the Servicer for the
payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections are received by the
Servicer prior to the Facility Termination Date, Seller hereby requests and Blue
Ridge hereby agrees to make, simultaneously with such receipt, a reinvestment
(each, a "Reinvestment") with Blue Ridge's Portion of the balance of each and
every Collection received by the Servicer such that after giving effect to such
Reinvestment, the Invested Amount of such Receivable Interest immediately after
such receipt and corresponding Reinvestment shall be equal to the amount of
Invested Amount immediately prior to such receipt.

3

--------------------------------------------------------------------------------


        (b)  On each Settlement Date prior to the Facility Termination Date, the
Servicer shall remit to the Agent's Account the amounts set aside during the
preceding Settlement Period that have not been subject to a Reinvestment and
(after deduction of its Servicing Fee) apply such amounts (if not previously
paid in accordance with Section 2.1) to the Aggregate Unpaids in the order
specified:

        first, ratably to the payment of all accrued and unpaid CP Costs, Yield
and Broken Funding Costs (if any) that are then due and owing,

        second, ratably to the payment of all accrued and unpaid fees under the
Fee Letter (if any) that are then due and owing,

        third, if required under Section 1.3 or 1.4, to the ratable reduction of
Aggregate Invested Amount,

        fourth, for the ratable payment of all other unpaid Recourse
Obligations, if any, that are then due and owing, and

        fifth, the balance, if any, to Seller or otherwise in accordance with
Seller's instructions.

        (c)  If the Collections are insufficient to pay the Servicing Fee and
the Aggregate Unpaids specified above on any Settlement Date, Seller shall make
demand upon Edwards for repayment of any outstanding Demand Advances in an
aggregate amount equal to the lesser of (i) the amount of such shortfall in
Collections, and (ii) the aggregate outstanding principal balance of the Demand
Advances, together with all accrued and unpaid interest thereon, and Edwards
hereby agrees to pay such amount to the Agent's Account on such Settlement Date.

        Section 2.3    Repayment of Demand Advances on the Facility Termination
Date; Collections    

        (a)  On the Facility Termination Date, Edwards hereby agrees to repay
the aggregate outstanding principal balance of all Demand Advances, together
with all accrued and unpaid interest thereon, to the Agent's Account, without
demand or notice of any kind, all of which are hereby expressly waived by
Edwards.

        (b)  On the Facility Termination Date and on each day thereafter, the
Servicer shall set aside and hold in trust, for the Secured Parties, all
Collections received on each such day. On and after the Facility Termination
Date, the Servicer shall, on each Settlement Date and on each other Business Day
specified by the Agent (after deduction of any accrued and unpaid Servicing Fee
as of such date): (i) remit to the Agent's Account the amounts set aside
pursuant to the preceding two sentences, and (ii) apply such amounts to reduce
the Aggregate Unpaids as follows:

        first, to the reimbursement of the Agent's costs of collection and
enforcement of this Agreement,

        second, ratably to the payment of all accrued and unpaid CP Costs, Yield
and Broken Funding Costs,

        third, ratably to the payment of all accrued and unpaid fees under the
Fee Letter,

        fourth, to the ratable reduction of Aggregate Invested Amount,

        fifth, for the ratable payment of all other Aggregate Unpaids, and

        sixth, after the Final Payout Date, to Seller.

        Section 2.4    Payment Rescission.    No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Agent (for application to

4

--------------------------------------------------------------------------------

the Person or Persons who suffered such rescission, return or refund) the full
amount thereof, plus interest thereon at the Default Rate from the date of any
such rescission, return or refunding.

        Section 2.5    Clean Up Call.    In addition to Seller's rights pursuant
to Section 1.3, Seller shall have the right (after providing written notice to
the Agent in accordance with the Required Notice Period), at any time following
the reduction of the Aggregate Invested Amount to a level that is less than
10.0% of the original Purchase Limit, to repurchase all, but not less than all,
of the then outstanding Receivable Interests. The purchase price in respect
thereof shall be an amount equal to the Aggregate Unpaids through the date of
such repurchase, payable in immediately available funds to the Agent's Account.
Such repurchase shall be without representation, warranty or recourse of any
kind by, on the part of, or against Blue Ridge or the Agent.


ARTICLE III.

COMMERCIAL PAPER FUNDING


        Section 3.1    CP Costs.    Seller shall pay CP Costs with respect to
the Invested Amount of all Receivable Interests funded through the issuance of
Commercial Paper. Each Receivable Interest that is funded substantially with
Pooled Commercial Paper will accrue CP Costs each day on a pro rata basis, based
upon the percentage share that the Invested Amount in respect of such Receivable
Interest represents in relation to all assets held by Blue Ridge and funded
substantially with related Pooled Commercial Paper.

        Section 3.2    Calculation of CP Costs.    Not later than the 3rd
Business Day immediately preceding each Monthly Reporting Date, Blue Ridge shall
calculate the aggregate amount of CP Costs applicable to its Receivable
Interests for the Calculation Period then most recently ended in accordance with
the methodology used by Agent as discussed with the Seller from time to time and
shall notify Seller of such aggregate amount.

        Section 3.3    CP Costs Payments.    On each Settlement Date, Seller
shall pay to the Agent (for the benefit of Blue Ridge) an aggregate amount equal
to all accrued and unpaid CP Costs in respect of the Invested Amount of all
Receivable Interests funded with Commercial Paper for the Calculation Period
then most recently ended in accordance with Article II.

        Section 3.4    Default Rate.    From and after the occurrence of an
Amortization Event described in Section 9.1(a) hereof, all Receivable Interests
shall accrue Yield at the Default Rate.


ARTICLE IV.

LIQUIDITY FUNDINGS


        Section 4.1    Liquidity Fundings.    Prior to the occurrence of an
Amortization Event, the outstanding Invested Amount of each Receivable Interest
funded with a Liquidity Funding shall accrue Yield for each day during its
Interest Period at either (i) the sum of the LIBO Rate and (A) during the
occurrence and continuation of an Unmatured Amortization Event, the Applicable
Rate (B) at all other times other than during the occurrence and continuation of
an Amortization Event, the rate used to determine the Program Fee or (ii) the
Alternate Base Rate in accordance with the terms and conditions hereof. Until
Seller gives the required notice to the Agent of another Yield Rate in
accordance with Section 4.4, the initial Yield Rate for any Receivable Interest
funded with a Liquidity Funding shall be the Alternate Base Rate (unless the
Default Rate is then applicable). If any undivided interest in a Receivable
Interest initially funded with Commercial Paper is sold to the Liquidity Banks
pursuant to the Liquidity Agreement, such undivided interest in such Receivable
Interest shall be deemed to have a Interest Period commencing on the date of
such sale.

5

--------------------------------------------------------------------------------

        Section 4.2    Yield Payments.    On the Settlement Date for each
Receivable Interest that is funded with a Liquidity Funding, Seller shall pay to
the Agent (for the benefit of the Liquidity Banks) an aggregate amount equal to
the accrued and unpaid Yield thereon for the entire Interest Period of each such
Liquidity Funding in accordance with Article II.

        Section 4.3    Selection and Continuation of Interest Periods.    

        (a)  Seller shall from time to time request Interest Periods for the
Receivable Interests funded with Liquidity Fundings, provided that if at any
time any Liquidity Funding is outstanding, Seller shall always request Interest
Periods such that at least one Interest Period shall end on the date specified
in clause (A) of the definition of Settlement Date.

        (b)  Seller upon notice to the Agent received at least three
(3) Business Days prior to the end of a Interest Period (the "Terminating
Tranche") for any Liquidity Funding, may, effective on the last day of the
Terminating Tranche: (i) divide any such Liquidity Funding into multiple
Liquidity Fundings, (ii) combine any such Liquidity Funding with one or more
other Liquidity Fundings that have a Terminating Tranche ending on the same day
as such Terminating Tranche or (iii) combine any such Liquidity Funding with a
new Liquidity Funding to be made by the Liquidity Banks on the day such
Terminating Tranche ends; provided that (i) there shall be no more than five
(5) Liquidity Fundings accruing Yield at the LIBO Rate outstanding at one time
and (ii) each such Liquidity Funding accruing Yield at the LIBO Rate shall be in
a minimum amount equal to $1,000,000 or such greater amount which is an integral
multiple of $100,000.

        Section 4.4    Liquidity Funding Yield Rates.    Seller may select the
LIBO Rate (subject to Section 4.5 below) or the Alternate Base Rate for each
Liquidity Funding. Seller shall by 12:00 noon (New York time): (i) at least
three (3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Yield Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Alternate Base Rate is being requested as a
new Yield Rate, give the Agent irrevocable notice of the new Yield Rate for the
Liquidity Funding associated with such Terminating Tranche. Until Seller gives
notice to the Agent of another Yield Rate, the initial Yield Rate for any
Receivable Interest assigned or participated to the Liquidity Banks pursuant to
the Liquidity Agreement shall be the Alternate Base Rate (unless the Default
Rate is then applicable).

        Section 4.5    Suspension of the LIBO Rate    

        (a)  If all Liquidity Banks notify the Agent that each has determined
that funding its ratable share of the Liquidity Fundings at a LIBO Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that
(i) deposits of a type and maturity appropriate to match fund its Liquidity
Funding at such LIBO Rate are not available or (ii) such LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Liquidity Funding at
such LIBO Rate, then the Agent shall suspend the availability of such LIBO Rate
and require Seller to select the Alternate Base Rate for any Liquidity Funding
accruing Yield at such LIBO Rate.

        (b)  If less than all of the Liquidity Banks give a notice to the Agent
pursuant to Section 4.5(a), each Liquidity Bank which gave such a notice shall
be obliged, at the request of Seller, Blue Ridge or the Agent, to assign all of
its rights and obligations hereunder to (i) another Liquidity Bank or
(ii) another funding entity nominated by Seller or the Agent that is an Eligible
Assignee willing to participate in the Liquidity Agreement through the Liquidity
Termination Date in the place of such notifying Liquidity Bank; provided that
(i) the notifying Liquidity Bank receives payment in full of all Aggregate
Unpaids owing to it (whether due or accrued), and (ii) the replacement Liquidity
Bank otherwise satisfies the requirements of the Liquidity Agreement.

6

--------------------------------------------------------------------------------


        (c)  If all of the Liquidity Banks (other than Wachovia) give a notice
to the Agent pursuant to Section 4.5(a), each Liquidity Bank (other than
Wachovia) shall be obliged, at the request of Seller, Blue Ridge or the Agent,
to assign all of its rights and obligations hereunder to (i) Wachovia or
(ii) another funding entity nominated by Seller or the Agent that is an Eligible
Assignee willing to participate in the Liquidity Agreement with Wachovia through
the Liquidity Termination Date in the place of the notifying Liquidity Banks;
provided that (i) the notifying Liquidating Banks receive payment in full of all
Aggregate Unpaids owing to it (whether due or accrued) and (ii) the replacement
Liquidity Bank otherwise satisfies the requirements of the Liquidity Agreement.

        Section 4.6    Default Rate.    From and after the occurrence of an
Amortization Event, all Liquidity Fundings shall accrue Yield at the Default
Rate.


ARTICLE V.

REPRESENTATIONS AND WARRANTIES


        Section 5.1    Representations and Warranties of the Seller
Parties.    Each Seller Party hereby represents and warrants to the Agent and
Blue Ridge, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:

        (a)    Existence and Power.    Such Seller Party's jurisdiction of
organization is correctly set forth in the preamble to this Agreement. Such
Seller Party is duly organized under the laws of that jurisdiction and no other
state or jurisdiction, and such jurisdiction must maintain a public record
showing the organization to have been organized. Such Seller Party is validly
existing and in good standing under the laws of its state of organization. Such
Seller Party is duly qualified to do business and is in good standing as a
foreign entity, and has and holds all organizational power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

        (b)    Power and Authority; Due Authorization, Execution and
Delivery.    The execution and delivery by such Seller Party of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder and, in the case of Seller, Seller's
use of the proceeds of Purchases made hereunder, are within its organizational
powers and authority and have been duly authorized by all necessary
organizational action on its part. This Agreement and each other Transaction
Document to which such Seller Party is a party has been duly executed and
delivered by such Seller Party.

        (c)    No Conflict.    The execution and delivery by such Seller Party
of this Agreement and each other Transaction Document to which it is a party,
and the performance of its obligations hereunder and thereunder do not
contravene or violate (i) its certificate of formation or operating agreement,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or by which it or
any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on assets of such
Seller Party or its Subsidiaries (except as created hereunder) except, in any
case, where such contravention or violation could not reasonably be expected to
have a Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

        (d)    Governmental Authorization.    Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Seller
Party of this Agreement and each other Transaction Document to which it is a
party and the performance of its obligations hereunder and thereunder.

7

--------------------------------------------------------------------------------




        (e)    Actions, Suits.    Except as disclosed in Form 10 or any other
document filed by Parent with the Securities and Exchange Commission, there are
no actions, suits or proceedings pending, or to the best of such Seller Party's
knowledge, threatened, against or affecting such Seller Party, or any of its
properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a Material Adverse Effect. Such Seller Party is
not in default with respect to any order of any court, arbitrator or
governmental body the failure to comply with which could reasonably be expected
to have a Material Adverse Effect.

        (f)    Binding Effect.    This Agreement and each other Transaction
Document to which such Seller Party is a party constitute the legal, valid and
binding obligations of such Seller Party enforceable against such Seller Party
in accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

        (g)    Accuracy of Information.    All information heretofore furnished
by such Seller Party or any of its Affiliates to the Agent or Blue Ridge for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or Blue Ridge will be, true and accurate in every material respect on
the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading;
provided that, with respect to projected financial information, such Seller
Party represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

        (h)    Use of Proceeds.    No proceeds of any Purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with,
(A) Section 7.2(e) of this Agreement or (B) Regulation T, U or X promulgated by
the Board of Governors of the Federal Reserve System from time to time or
(ii) to acquire any security in any transaction which is subject to Section 13
or 14 of the Securities Exchange Act of 1934, as amended.

        (i)    Good Title.    Immediately prior to the Purchase hereunder of
each Receivable, Seller is or will be the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents.

        (j)    Transfer of Title.    This Agreement, together with the filing of
the financing statements contemplated hereby, is effective to transfer to Blue
Ridge legal and equitable title to each Receivable at the time of its Purchase
hereunder, free and clear of any Adverse Claim except as created by the
Transactions Documents. There have been duly filed all financing statements
necessary under the UCC of all appropriate jurisdictions to perfect the Agent's
security interest in such Receivables so transferred.

        (k)    Places of Business and Locations of Records.    The principal
places of business and chief executive office of such Seller Party and the
offices where it keeps all of its Records are located at the address(es) listed
on Exhibit III or such other locations of which the Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 13.3(a) has been taken and completed. Seller's Federal Employer
Identification Number is correctly set forth on Exhibit III.

        (l)    Collections.    The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed in all material respects. The names, addresses and jurisdictions of
organization of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.

8

--------------------------------------------------------------------------------



        (m)    Material Adverse Effect.    Unless disclosed in any filings made
by Parent with the Securities and Exchange Commission, the initial Servicer
represents and warrants that since September 30, 2000, no event has occurred
that would have a Material Adverse Effect on the initial Servicer, and Seller
represents and warrants that since the date of this Agreement, no event has
occurred that would have a Material Adverse Effect on Seller.

        (n)    Names.    The name in which Seller has executed this Agreement is
identical to the name of Seller as indicated on the public record of its state
of organization which shows Seller to have been organized. In the past five
(5) years, Seller has not used any corporate names, trade names or assumed names
in connection with any Contract other than the name in which it has executed
this Agreement.

        (o)    Ownership of Seller.    Parent owns, directly or indirectly, 100%
of the equity interests of Seller, free and clear of any Adverse Claim. Such
equity interests are validly issued, fully paid and nonassessable, and there are
no options, warrants or other rights to acquire securities of Seller.

        (p)    Not a Holding Company or an Investment Company.    Such Seller
Party is not a "holding company" or a "subsidiary holding company" of a "holding
company" within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or any successor statute. Such Seller Party is not an "investment
company" within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

        (q)    Compliance with Law.    Such Seller Party has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.

        (r)    Compliance with Credit and Collection Policy.    Such Seller
Party has complied in all material respects with the Credit and Collection
Policy with regard to each Receivable and the related Contract, and has not made
any material change to such Credit and Collection Policy, except such material
change as to which the Agent has been notified in accordance with
Section 7.1(a)(vii).

        (s)    Payments to Originator.    With respect to each Receivable
transferred to Seller under the Receivables Sale Agreement, Seller has given
reasonably equivalent value to the Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
Originator of any Receivable under the Receivables Sale Agreement is or may be
voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

        (t)    Enforceability of Contracts.    Each Contract with respect to
each Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable in
all material respects against the Obligor in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors' rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

        (u)    Eligible Receivables.    Each Receivable included in the Net Pool
Balance as an Eligible Receivable on the date of any Monthly Report was an
Eligible Receivable on such date.

9

--------------------------------------------------------------------------------




        (v)    Purchase Limit and Maximum Receivable Interests.    Immediately
after giving effect to each Incremental Purchase hereunder, the Aggregate
Invested Amount is less than or equal to the Purchase Limit and the aggregate of
the Receivable Interests does not exceed 100%.

        (w)    Accounting.    The manner in which such Seller Party accounts for
the transactions contemplated by this Agreement and the Receivables Sale
Agreement does not materially jeopardize the true sale analysis.

        (x)    Government Receivables.    The total amount of Receivables
included in the Net Pool Balance as Eligible Receivables constituting
Receivables owing from any Obligor that is a federal, state or local
governmental entity on the date of any Monthly Report does not exceed 2% of the
aggregate Outstanding Balance of all Receivables.


ARTICLE VI.

CONDITIONS OF PURCHASES


        Section 6.1    Conditions Precedent to Initial Incremental
Purchase.    The initial Incremental Purchase of a Receivable Interest under
this Agreement is subject to the conditions precedent that (a) the Agent shall
have received on or before the date of such Purchase those documents listed on
Schedule A and (b) the Agent shall have received all fees and expenses required
to be paid on such date pursuant to the terms of this Agreement and the Fee
Letter.

        Section 6.2    Conditions Precedent to All Purchases and
Reinvestments.    Each Incremental Purchase and each Reinvestment shall be
subject to the further conditions precedent that (a) in the case of each such
Purchase: (i) the Servicer shall have delivered to the Agent on or prior to the
date of such Purchase, in form and substance satisfactory to the Agent, all
Monthly Reports as and when due under Section 8.5 and (ii) upon the Agent's
request after the occurrence of an Amortization Event, the Servicer shall have
delivered to the Agent at least three (3) days prior to such Purchase an interim
Monthly Report showing the amount of Eligible Receivables; (b) the Agent shall
have received such other approvals, opinions or documents as it may reasonably
request and (c) on each Purchase Date, the following statements shall be true
(and acceptance of the proceeds of such Incremental Purchase or Reinvestment
shall be deemed a representation and warranty by Seller that such statements are
then true):

        (i)    the representations and warranties set forth in Section 5.1 are
true and correct in all material respects on and as of the date of such
Incremental Purchase or Reinvestment as though made on and as of such Purchase
Date except to the extent that any such representation or warranty expressly
relates to an earlier date and except for changes therein expressly permitted by
this Agreement;

        (ii)  no event has occurred and is continuing, or would result from an
Incremental Purchase, that will constitute an Unmatured Amortization Event or an
Amortization Event, and no event has occurred and is continuing, or would result
from a Reinvestment, that would constitute an Amortization Event; and

        (iii)  the sum of the Aggregate Invested Amount plus the aggregate CP
Discount does not exceed the Purchase Limit and the aggregate Receivable
Interests do not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or Blue Ridge, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the

10

--------------------------------------------------------------------------------

Agent, to rescind the related purchase and direct Seller to pay to the Agent's
Account, for the benefit of Blue Ridge, an amount equal to the Collections prior
to the Facility Termination Date that shall have been applied to the affected
Reinvestment.


ARTICLE VII.

COVENANTS


        Section 7.1    Affirmative Covenants of the Seller Parties.    Until the
date on which the Aggregate Unpaids have been paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:

        (a)    Financial Reporting.    Parent will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent:

        (i)    Annual Reporting.    Within 100 days after the close of each of
its fiscal years, audited, unqualified financial statements (which shall include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for Parent and its subsidiaries for such fiscal year certified in a
manner acceptable to the Agent by independent public accountants reasonably
acceptable to the Agent.

        (ii)    Quarterly Reporting.    Within 55 days after the close of the
first three (3) quarterly periods of each of its fiscal years, (a) balance
sheets of Parent and its subsidiaries as at the close of each such period and
statements of income and retained earnings and a statement of cash flows for
Parent and its subsidiaries for the period from the beginning of such fiscal
year to the end of such quarter, all certified by its chief financial officer
and (b) balance sheets of the initial Servicer as of the close of each such
period and the close of the fourth quarterly period and statements of income and
retained earnings and a statement of cash flows for the initial Servicer for the
period from the beginning of such fiscal year to the end of such quarter all
certified to by its chief financial officer.

        (iii)    Compliance Certificate.    Together with the financial
statements required hereunder, a compliance certificate in substantially the
form of Exhibit V signed by such Seller Party's Authorized Officer and dated the
date of such annual financial statement or such quarterly financial statement,
as the case may be.

        (iv)    Shareholders Statements and Reports.    Promptly upon the
furnishing thereof to the shareholders of such Seller Party copies of all
financial statements, reports and proxy statements so furnished.

        (v)    S.E.C. Filings.    Promptly upon the filing thereof, copies of
all registration statements and annual, quarterly, monthly or other regular
reports which any Seller Party or any of its Affiliates files with the
Securities and Exchange Commission.

        (vi)    Copies of Notices.    Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than the Agent or Blue Ridge, copies of the same.

        (viii)    Change in Credit and Collection Policy.    At least thirty
(30) days prior to the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a copy of the Credit and
Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables, requesting the Agent's consent
thereto.

11

--------------------------------------------------------------------------------




        (viii)    Other Information.    Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Agent may from time to time reasonably request in order to protect the interests
of the Agent, for the benefit of Blue Ridge, under or as contemplated by this
Agreement.

        (b)    Notices.    Such Seller Party will notify the Agent in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

        (i)    Amortization Events or Unmatured Amortization Events.    The
occurrence of each material Amortization Event and Unmatured Amortization Event,
by a statement of an Authorized Officer of such Seller Party.

        (ii)    Judgments and Proceedings.    (A) (1) The entry of any judgment
or decree against Edwards, the Servicer or any of their respective Subsidiaries
if the aggregate amount of all judgments and decrees then outstanding against
the Edwards, the Servicer and their respective Subsidiaries exceeds $10,000,000
after deducting (a) the amount with respect to which the Edwards, the Servicer
or any such Subsidiary, as the case may be, is insured and with respect to which
the insurer has assumed responsibility in writing, and (b) the amount for which
the Edwards, the Servicer or any such Subsidiary is otherwise indemnified if the
terms of such indemnification are satisfactory to the Agent, and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against the Edwards, the Servicer which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; and (B) the entry of
any judgment or decree or the institution of any litigation, arbitration
proceeding or governmental proceeding against Seller.

        (iii)    Material Adverse Effect.    The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.

        (iv)    Termination Date. The occurrence of the "Termination Date" under
and as defined in the Receivables Sale Agreement.

        (v)    Notices under Receivables Sale Agreement.    Copies of all
notices delivered under the Receivables Sale Agreement.

        (vi)    Downgrade of Parent.    Any two-level downgrade in the rating of
any Indebtedness of Parent by S&P or Moody's, setting forth the Indebtedness
affected and the nature of such change.

        (c)    Compliance with Laws and Preservation of Organizational
Existence.    Such Seller Party will comply in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Such Seller Party
will preserve and maintain its organizational existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a foreign limited liability company in each
jurisdiction where its business is conducted, except where the failure to so
preserve and maintain or qualify could not reasonably be expected to have a
Material Adverse Effect.

        (d)    Audits.    Such Seller Party will furnish to the Agent from time
to time such information with respect to it and the Receivables as the Agent may
reasonably request subject to any confidentiality restrictions. Such Seller
Party will, from time to time during regular business hours as requested by the
Agent upon reasonable notice and at the sole cost of such Seller Party, permit
the Agent, or its agents or representatives (and shall cause each Originator to
permit the Agent or

12

--------------------------------------------------------------------------------




its agents or representatives): (i) to examine and make copies of and abstracts
from all Records in the possession or under the control of such Person relating
to the Purchased Assets, including, without limitation, the related Contracts,
and (ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person's financial condition or the Purchased Assets or any
Person's performance under any of the Transaction Documents or any Person's
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters (each of
the foregoing examinations and visits, a "Review"); provided, however, that, so
long as no Amortization Event has occurred and is continuing, (A) the Seller
Parties, collectively shall only be responsible for the reasonable costs and
expenses of one (1) Review in any one calendar year, and (B) the Agent will not
request more than four (4) Reviews in any one calendar year.

        (e)    Keeping and Marking of Records and Books.    

        (i)    The Servicer will (and will cause Originator to) maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Receivables in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will (and will cause
Originator to) give the Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence.

        (ii)  Such Seller Party will (and will cause each Originator to): (A) on
or prior to the date hereof, mark its master data processing records and other
books and records relating to the Receivables with a legend, acceptable to the
Agent, describing the Agent's security interest in the Purchased Assets and
(B) upon the request of the Agent following the occurrence of an Amortization
Event: (x) mark each Contract with a legend describing the Agent's security
interest and (y) deliver to the Agent all Contracts (including, without
limitation, all multiple originals of any such Contract constituting an
instrument, a certificated security or chattel paper) relating to the
Receivables.

        (f)    Compliance with Contracts and Credit and Collection
Policy.    Such Seller Party will (and will cause Originator to) timely and
fully (i) perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all material respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract.

        (g)    Performance and Enforcement of Receivables Sale
Agreement.    Seller will, and will require the Originator to, perform each of
their respective obligations and undertakings under and pursuant to the
Receivables Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to Seller under the Receivables Sale Agreement. Seller will
take all actions to perfect and enforce its rights and interests (and the rights
and interests of the Agent, as Seller's assignee) under the Receivables Sale
Agreement as the Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Receivables Sale
Agreement.

        (h)    Ownership.    Seller will (or will cause Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims (other than Adverse Claims in favor of the Agent)
including, without limitation, the filing of all financing statements necessary
under the UCC of all appropriate jurisdictions to perfect Seller's interest in
such Receivables, and

13

--------------------------------------------------------------------------------




(ii) establish and maintain, in favor of the Agent, a valid and perfected first
priority security interest in such Receivables and, to the extent such interest
can then be perfected by filing financing statements, in the Related Security,
free and clear of any Adverse Claims, including, without limitation, the filing
of all financing statements necessary under the UCC of all appropriate
jurisdictions to perfect the Agent's security interest in such Receivables and,
to the extent such interest can then be perfected by filing financing
statements, in the Related Security.

        (i)    Reliance.    Seller acknowledges that the Agent and Blue Ridge
are entering into the transactions contemplated by this Agreement in reliance
upon Seller's identity as a legal entity that is separate from the Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
Seller shall take all reasonable steps, including, without limitation, all steps
that the Agent or Blue Ridge may from time to time reasonably request, to
maintain Seller's identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of the Originator and any Affiliates thereof (other than Seller) and not
just a division of the Originator or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:

        (A)  conduct its own business in its own name and require that all
full-time employees of Seller, if any, identify themselves as such and not as
employees of the Originator (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller's employees);

        (B)  compensate all employees, consultants and agents directly, from
Seller's own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of the Originator or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Seller and the Originator or such Affiliate, as applicable, on a
basis that reflects the services rendered to Seller and the Originator or such
Affiliate, as applicable;

        (C)  clearly identify its offices (by signage or otherwise) as its
offices and, if such office is located in the offices of the Originator, Seller
shall lease such office at a fair market rent;

        (D)  have a separate telephone number, which will be answered only in
its name and separate stationery and checks in its own name;

        (E)  conduct all transactions with the Originator and the Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm's-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between Seller and the Originator on the basis of actual use to the
extent practicable and, to the extent such allocation is not practicable, on a
basis reasonably related to actual use;

        (F)  at all times have at least three managers, at least one member of
which is an Independent Manager;

        (G)  observe all organizational formalities as a distinct entity, and
ensure that all organizational actions relating to (A) the selection,
maintenance or replacement of the Independent Manager, (B) the dissolution or
liquidation of Seller or (C) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its
managers (including the Independent Manager);

        (H)  maintain Seller's books and records separate from those of each
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of the Originator or any Affiliate thereof;

14

--------------------------------------------------------------------------------




        (I)  prepare its financial statements separately from those of the
Originator and insure that any consolidated financial statements of the Parent
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate entity and that its assets will be available first and
foremost to satisfy the claims of the creditors of Seller;

        (J)  except as herein specifically otherwise provided, maintain the
funds or other assets of Seller separate from, and not commingled with, those of
the Originator or any Affiliate thereof (other than Seller) and only maintain
bank accounts or other depository accounts to which Seller alone is the account
party, into which Seller alone makes deposits and from which Seller alone (or
the Agent hereunder) has the power to make withdrawals;

        (K)  pay all of Seller's operating expenses from Seller's own assets
(except for certain payments by the Originator or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));

        (L)  operate its business and activities such that: it does not engage
in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to the Originator thereunder for the
purchase of Receivables from the Originator under the Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;

        (M) maintain its limited liability company status in conformity with
this Agreement, such that it does not amend, restate, supplement or otherwise
modify its Certificate of Formation or operating agreement in any respect that
would impair its ability to comply with the terms or provisions of any of the
Transaction Documents, including, without limitation, Section 7.1(i) of this
Agreement;

        (N)  maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or the
Performance Undertaking or otherwise grant any indulgence thereunder, without
(in each case) the prior written consent of the Agent;

        (O)  maintain its organizational separateness such that it does not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary;

        (P)  maintain at all times the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained; and

15

--------------------------------------------------------------------------------




        (Q)  take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in the opinion issued by Sidley & Austin, as
counsel for Seller, in connection with the closing or initial Purchase under
this Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.

        (j)    Collections.    Such Seller Party will cause (1) all proceeds
from all Lock-Boxes to be directly deposited by a Collection Bank into a
Collection Account and (2) each Lock-Box and Collection Account to be subject at
all times to a Collection Account Agreement that is in full force and effect;
provided, however, that such Seller Party will obtain a Collection Account
Agreement with each of PNC Bank and Bank One, N.A. within 30 days from the date
hereof. In the event any payments relating to the Purchased Assets are remitted
directly to Seller or any Affiliate of Seller, Seller will remit (or will cause
all such payments to be remitted) directly to a Collection Bank and deposited
into a Collection Account within two (2) Business Days following receipt
thereof, and, at all times prior to such remittance, Seller will itself hold or,
if applicable, will cause such payments to be held in trust for the exclusive
benefit of the Agent and Blue Ridge. Seller will maintain exclusive ownership,
dominion and control (subject to the terms of this Agreement) of each Lock-Box
and Collection Account and shall not grant the right to take dominion and
control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Agent as contemplated
by this Agreement.

        (k)    Taxes.    Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of the Agent or Blue Ridge.

        (l)    Payment to Originator.    With respect to any Receivable
purchased by Seller from the Originator, such sale shall be effected under, and
in strict compliance with the terms of, the Receivables Sale Agreement,
including, without limitation, the terms relating to the amount and timing of
payments to be made to the Originator in respect of the purchase price for such
Receivable.

        Section 7.2    Negative Covenants of the Seller Parties.    Until the
date on which the Aggregate Unpaids have been paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

        (a)    Name Change, Offices and Records.    Such Seller Party will not
change its name, identity or structure (within the meaning of any applicable
enactment of the UCC), relocate its chief executive office at any time while the
location of its chief executive office is relevant to perfection of the Agent's
security interest, for the benefit of the Secured Parties, in the Receivables,
Related Security and Collections, or change any office where Records are kept
unless it shall have: (i) given the Agent at least forty-five (45) days' prior
written notice thereof and (ii) delivered to the Agent all financing statements,
instruments and other documents requested by the Agent in connection with such
change or relocation.

        (b)    Change in Payment Instructions to Obligors.    Except as may be
required by the Agent pursuant to Section 8.2(b), such Seller Party will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an

16

--------------------------------------------------------------------------------




executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box; provided, however, that the Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.

        (c)    Modifications to Contracts and Credit and Collection
Policy.    Such Seller Party will not, and will not permit the Originator to,
make any change to the Credit and Collection Policy that could affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables in such a way as to cause a Material Adverse Effect. Except
as provided in Section 8.2(d), the Servicer will not, and will not permit the
Originator to, extend, amend or otherwise modify the terms of any Receivable or
any Contract related thereto other than in accordance with the Credit and
Collection Policy that could affect the collectibility of the Receivables in
such a way as to cause a Material Adverse Effect.

        (d)    Sales, Liens.    Seller will not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any of
the Purchased Assets, or assign any right to receive income with respect thereto
(other than, in each case, the creation of a security interest therein in favor
of the Agent as provided for herein), and Seller will defend the right, title
and interest of the Secured Parties in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or the Originator. Seller will not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory.

        (e)    Use of Proceeds.    Seller will not use the proceeds of the
Purchases for any purpose other than (i) paying for Receivables and Related
Security under and in accordance with the Receivables Sale Agreement, including
without limitation, making payments on the Subordinated Notes to the extent
permitted thereunder and under the Receivables Sale Agreement, (ii) making
Demand Advances to Edwards at any time prior to the Facility Termination Date
while it is acting as Servicer and no Amortization Event or Unmatured
Amortization Event exists and is continuing, (iii) paying its ordinary and
necessary operating expenses when and as due, and (iv) making Restricted Junior
Payments to the extent permitted under this Agreement.

        (f)    Termination Date Determination.    Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement) excluding
clause (iv) of such definition, or send any written notice to the Originator in
respect thereof, without the prior written consent of the Agent, except with
respect to the occurrence of such Termination Date arising pursuant to
Section 9.1(g) hereof.

        (g)    Restricted Junior Payments.    Seller will not make any
Restricted Junior Payment if after giving effect thereto, Seller's Net Worth (as
defined in the Receivables Sale Agreement) would be less than the Required
Capital Amount (as defined in the Receivables Sale Agreement).

        (h)    Seller Indebtedness.    Seller will not incur or permit to exist
any Indebtedness or liability on account of deposits except: (i) the Aggregate
Unpaids, (ii) the Subordinated Loans, and (iii) other current accounts payable
arising in the ordinary course of business and not overdue.

        (i)    Prohibition on Additional Negative Pledges.    No Seller Party
will enter into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Adverse
Claim upon the Purchased Assets except as contemplated by the Transaction
Documents, or otherwise prohibiting or restricting any transaction contemplated
hereby or by the other Transaction Documents, and no Seller Party will enter
into or assume any agreement creating any Adverse Claim upon the Subordinated
Notes.

17

--------------------------------------------------------------------------------







ARTICLE VIII.

ADMINISTRATION AND COLLECTION


        Section 8.1    Designation of Servicer.    

        (a)  The servicing, administration and collection of the Receivables
shall be conducted by such Person (the "Servicer") so designated from time to
time in accordance with this Section 8.1. Edwards is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. The Agent may at any time upon seven (7) days prior
written notice to Edwards designate as Servicer any Person to succeed Edwards or
any successor Servicer.

        (b)  Without the prior written consent of the Agent and the Required
Liquidity Banks, Edwards shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) Seller, and (ii) with
respect to certain Defaulted Receivables, outside collection agencies in
accordance with its customary practices. Seller shall not be permitted to
further delegate to any other Person any of the duties or responsibilities of
the Servicer delegated to it by Edwards. If at any time the Agent shall
designate as Servicer any Person other than Edwards, all duties and
responsibilities theretofore delegated by Edwards to Seller may, at the
discretion of the Agent, be terminated forthwith on notice given by the Agent to
Edwards and to Seller.

        (c)  Notwithstanding the foregoing subsection (b): (i) Edwards shall be
and remain primarily liable to the Agent and Blue Ridge for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agent and Blue Ridge shall be entitled to deal exclusively with Edwards
in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Agent and Blue Ridge shall not be required to
give notice, demand or other communication to any Person other than Edwards in
order for communication to the Servicer and its sub-servicer or other delegate
with respect thereto to be accomplished. Edwards, at all times that it is the
Servicer, shall be responsible for providing any sub-servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.

        Section 8.2    Duties of Servicer.    

        (a)  The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.

        (b)  The Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account. The Servicer shall effect a
Collection Account Agreement substantially in the form of Exhibit VI with each
bank party to a Collection Account at any time. In the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of the Servicer, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Servicer shall promptly
remit such items to the Person identified to it as being the owner of such
remittances. From and after the date the Agent delivers to any Collection Bank a
Collection Notice pursuant to Section 8.3, the Agent may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new depositary
account specified by the Agent and, at all times thereafter, Seller and the
Servicer shall not deposit or otherwise credit, and shall not permit any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections.

        (c)  The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II. The Servicer shall set aside
and hold in trust for the account of Seller and Blue Ridge their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent after and during the continuation of an
Amortization Event, segregate, in a manner acceptable to the Agent, all cash,
checks and other instruments received by it from time to

18

--------------------------------------------------------------------------------

time constituting Collections from the general funds of the Servicer or Seller
prior to the remittance thereof in accordance with Article II. If the Servicer
shall be required to segregate Collections pursuant to the preceding sentence,
the Servicer shall segregate and deposit with a bank designated by the Agent
such allocable share of Collections of Receivables set aside for Blue Ridge on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

        (d)  The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Agent or Blue Ridge under this Agreement.
Notwithstanding anything to the contrary contained herein, the Agent shall have
the absolute and unlimited right to direct the Servicer to commence or settle
any legal action with respect to any Receivable or to foreclose upon or
repossess any Related Security.

        (e)  The Servicer shall hold in trust for Seller and the Agent and Blue
Ridge all Records that (i) evidence or relate to the Receivables, the related
Contracts and Related Security or (ii) are otherwise necessary or desirable to
collect the Receivables and shall, as soon as practicable upon demand of the
Agent following the replacement of the Servicer pursuant hereto, deliver or make
available to the Agent all such Records, at a place selected by the Agent. The
Servicer shall, as soon as practicable following receipt thereof turn over to
Seller any cash collections or other cash proceeds received with respect to
Indebtedness not constituting Receivables. The Servicer shall, from time to time
at the request of the Agent or Blue Ridge, furnish to Blue Ridge (promptly after
any such request) a calculation of the amounts set aside for Blue Ridge pursuant
to Article II.

        (f)    Any payment by an Obligor in respect of any indebtedness owed by
it to Originator or Seller shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

        Section 8.3    Collection Notices.    The Agent is authorized at any
time after the earlier of (i) the replacement o the Servicer pursuant to
Section 8.1 (a) hereof or (ii) after the occurrence of an Amortization Event to
deliver to the Collection Banks the Collection Notices. Seller hereby transfers
to the Agent for the benefit of Blue Ridge, effective when the Agent delivers
such notice, the exclusive ownership and control of each Lock-Box and the
Collection Accounts. In case any authorized signatory of Seller whose signature
appears on a Collection Account Agreement shall cease to have such authority
before the delivery of such notice, such Collection Notice shall nevertheless be
valid as if such authority had remained in force. Seller hereby authorizes the
Agent, and agrees that the Agent shall be entitled (i) at any time after
delivery of the Collection Notices, to endorse Seller's name on checks and other
instruments representing Collections, (ii) at any time after the earlier of
(i) the replacement of the Servicer or (ii) the occurrence of an Amortization
Event, to enforce the Receivables, the related Contracts and the Related
Security, and (iii) at any time after the earlier of (i) the replacement of the
Servicer or (ii) the occurrence of an Amortization Event, to take such action as
shall be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the Agent
rather than Seller.

        Section 8.4    Responsibilities of Seller.    Anything herein to the
contrary notwithstanding, the exercise by the Agent, on behalf of Blue Ridge, of
the Agent's rights hereunder shall not release the Servicer, the Originator or
Seller from any of their duties or obligations with respect to any Receivables
or under the related Contracts. The Agent and Blue Ridge shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller or the
Originator thereunder.

19

--------------------------------------------------------------------------------

        Section 8.5    Monthly Reports.    The Servicer shall prepare and
forward to the Agent (i) on each Monthly Reporting Date, a Monthly Report and an
electronic file of the data contained therein and (ii) at such times as the
Agent shall reasonably request, a listing by Obligor of all Receivables together
with an aging of such Receivables.

        Section 8.6    Servicing Fee.    As compensation for the Servicer's
servicing activities on their behalf, the Servicer shall be paid the Servicing
Fee in arrears on each Settlement Date out of Collections.


ARTICLE IX.

AMORTIZATION EVENTS


        Section 9.1    Amortization Events.    The occurrence of any one or more
of the following events shall constitute an Amortization Event:

        (a)  Any Seller Party shall fail to make any payment or deposit required
to be made by it under the Transaction Documents when due and, for any such
payment or deposit which is not in respect of principal, such failure continues
for five (5) consecutive days.

        (b)  Any representation, warranty, certification or statement made by
any Seller Party in any Transaction Document to which it is a party or in any
other document delivered pursuant thereto shall prove to have been incorrect
when made or deemed made.

        (c)  Any Seller Party shall fail to perform or observe any covenant
contained in Section 7.2 or 8.5 when due.

        (d)  Any Seller Party shall fail to perform or observe any other
covenant or agreement under any Transaction Documents and such failure shall
continue for thirty (30) consecutive days after (i) the date such failure shall
first become known to any Authorized Officer of any Seller Party or (ii) written
notice thereof has been given to any Seller Party by the Agent.

        (e)  Failure of Seller to pay any Indebtedness (other than the Aggregate
Unpaids) when due or the default by Seller in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of Seller
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.

        (f)    Servicer or any of its Subsidiaries other than Seller shall fail
to pay any principal of, interest on or premium with respect to any Indebtedness
of Servicer or such Subsidiary outstanding under one or more instruments or
agreements when due (whether at scheduled maturity or by required prepayment,
acceleration, demand or otherwise) and (A) such Indebtedness shall be in an
aggregate principal amount not less than $10,000,000 and such failure shall
continue beyond the greater of 15 days and the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness or
(B) such Indebtedness shall be in an aggregate principal amount not less than
$20,000,000 and such failure shall continue beyond the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist with respect to any
Indebtedness of the Servicer or such Subsidiary outstanding under one or more
instruments or agreements if the effect of such event of condition is (or will
after the lapse of any grace period be) to cause, or to permit the holder or
holders of such Indebtedness (or any trustee or agent on their behalf) to cause,
such Indebtedness to become due, or to require such Indebtedness to be prepaid
(other than by a scheduled prepayment), prior to the stated maturity thereof and
(A) such Indebtedness shall be in aggregate principal amount not less than
$10,000,000 and such failure shall continue beyond the greater 15 days and the
applicable grace period, if any, specified in the agreement or instrument
relating

20

--------------------------------------------------------------------------------

to such Indebtedness or (B) such Indebtedness shall be in an aggregate principal
amount not less than $20,000,000 and such failure shall continue beyond the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness.

        (g)  An Event of Bankruptcy shall occur with respect to any Seller Party
or any of their respective Subsidiaries.

        (h)  As at the end of any Calculation Period:

        (i)    the three-month rolling average Delinquency Ratio shall exceed
5.55%,

        (ii)  the three-month rolling average Default Trigger Ratio shall exceed
9.6%, or

        (iii)  the three-month rolling average Dilution Ratio shall exceed
3.50%.

        (i)    A Change of Control shall occur and such Change of Control shall
have a material negative impact on the collectibility of the Receivables.

        (j)    (i) One or more final judgments for the payment of money in an
aggregate amount of $10,750 or more shall be entered against Seller or (ii) one
or more final judgments for the payment of money and (iii) either
(A) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (B) there shall be any period of 10 consecutive days, in
the case of judgment or order rendered or entered by a court located in the
United States, its territories and Puerto Rico, or 30 consecutive days, in the
case of any other court, during which a stay of enforcement of such judgment or
order, by reason of pending appeal or otherwise, shall not be in effect, and
(iv) the amount of such judgment or order, when aggregated with the amount of
all other such judgments and orders described in this subsection (g), shall
exceed $20,000,000.

        (k)  This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of Blue Ridge
shall cease to have a valid and perfected first priority security interest in
the Purchased Assets.

        (l)    On any Settlement Date, after giving effect to the turnover of
Collections by the Servicer on such date and the application thereof to the
Aggregate Unpaids in accordance with this Agreement, the sum of the Aggregate
Invested Amount plus the aggregate CP Discount shall exceed the Purchase Limit.

        (m)  The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Tax Code with regard to any of the Purchased Assets and
such lien shall not have been released within seven (7) days, or the PBGC shall,
or shall indicate its intention to, file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the Purchased Assets.

        (n)  Any Plan of Servicer or any of its ERISA Affiliates:

        (i)    shall fail to be funded in accordance with the minimum funding
standard required by applicable law, the terms of such Plan, Section 412 of the
Tax Code or Section 302 of ERISA for any plan year or a waiver of such standard
is sought or granted with respect to such Plan under applicable law, the terms
of such Plan or Section 412 of the Tax Code or Section 303 of ERISA; or

        (ii)  is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or

        (iii)  shall require Servicer or any of its ERISA Affiliates to provide
security under applicable law, the terms of such Plan, Section 401 or 412 of the
Tax Code or Section 306 or 307 of ERISA; or

21

--------------------------------------------------------------------------------

        (iv)  results in a liability to Servicer or any of its ERISA Affiliates
under applicable law, the terms of such Plan, or Title IV ERISA,

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect.

        (o)  Any event shall occur which (i) materially and adversely impairs
the ability of the Originator to originate Receivables of a credit quality that
is at least equal to the credit quality of the Receivables sold or contributed
to Seller on the date of this Agreement or (ii) has, or could be reasonably
expected to have, a Material Adverse Effect.

        (p)  (i) The Net Pool Balance shall at any time be less than an amount
equal to the sum of (A) the Aggregate Invested Amount plus (B) the Required
Reserve after giving effect to the turnover of Collections by the Servicer on
the next Settlement Date and the application thereof to the Aggregate Unpaids in
accordance with this Agreement or (ii) the Aggregate Invested Amount shall at
any time exceed the Purchase Limit.

        Section 9.2    Remedies.    Upon the occurrence and during the
continuation of an Amortization Event, the Agent may, or upon the direction of
the Required Liquidity Banks shall, take any of the following actions:
(i) replace the Person then acting as Servicer (ii) declare the Facility
Termination Date to have occurred, whereupon Reinvestments shall immediately
terminate and the Facility Termination Date shall forthwith occur, all without
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Seller Party; provided, however, that upon the occurrence of an
Event of Bankruptcy with respect to any Seller Party, the Facility Termination
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Seller Party,
(iii) deliver the Collection Notices to the Collection Banks, (iv) exercise all
rights and remedies of a secured party upon default under the UCC and other
applicable laws, and (v) notify Obligors of the Agent's security interest in the
Receivables and other Purchased Assets. The aforementioned rights and remedies
shall be without limitation, and shall be in addition to all other rights and
remedies of the Agent and Blue Ridge otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.


ARTICLE X.

INDEMNIFICATION


        Section 10.1    Indemnities by the Seller Parties.    Without limiting
any other rights that the Agent or Blue Ridge may have hereunder or under
applicable law, (A) Seller hereby agrees to indemnify (and pay upon demand to)
the Agent, Blue Ridge, each of the Liquidity Banks and each of the respective
assigns, officers, directors, agents and employees of the foregoing (each, an
"Indemnified Party") from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys' fees (which attorneys may be employees of the Agent or
another Indemnified Party) and disbursements (all of the foregoing being
collectively referred to as "Indemnified Amounts") awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by Blue Ridge or any of its
Liquidity Banks of an interest in the Receivables, and (B) the Servicer hereby
agrees to indemnify (and pay upon demand to) each Indemnified Party for
Indemnified Amounts awarded against or incurred by any of them arising out of
the Servicer's activities as Servicer hereunder excluding, however, in all of
the foregoing instances under the preceding clauses (A) and (B):

        (a)  Indemnified Amounts to the extent such Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

22

--------------------------------------------------------------------------------

        (b)  Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or

        (c)  taxes imposed by the jurisdiction in which such Indemnified Party's
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by Blue Ridge of Receivables as a loan or loans by Blue Ridge to Seller secured
by the Receivables, the Related Security, the Collection Accounts and the
Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of Blue Ridge to any Seller
Party for amounts otherwise specifically provided to be paid by such Seller
Party under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Seller shall indemnify the Agent and Blue Ridge for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or the Servicer) relating to or resulting from:

        (i)    any representation or warranty made by any Seller Party or the
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;

        (ii)  the failure by Seller, the Servicer or the Originator to comply
with any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of the Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;

        (iii)  any failure of Seller, the Servicer or the Originator to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;

        (iv)  any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;

        (v)  any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor or financial inability of Obligor to pay) of the
Obligor to the payment of any Receivable (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

        (vi)  the commingling of Collections of Receivables at any time with
other funds;

        (vii) any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of any Purchase, the Purchased
Assets or any other investigation, litigation or proceeding relating to Seller,
the Servicer or the Originator in which any Indemnified Party becomes involved
as a result of any of the transactions contemplated hereby except to the extent
any such investigation, litigation or proceeding relates to a matter involving
an Indemnified Party for which neither Originator nor any of its Affiliates is
at fault, as finally determined by a court of competent jurisdiction;

23

--------------------------------------------------------------------------------

        (viii)  any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

        (ix)  any Amortization Event of the type described in Section 9.1(g);

        (x)  any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of any of the Purchased Assets from the Originator, free
and clear of any Adverse Claim (other than as created hereunder); or any failure
of Seller to give reasonably equivalent value to the Originator under the
Receivables Sale Agreement in consideration of the transfer by the Originator of
any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;

        (xi)  any failure to vest and maintain vested in the Agent for the
benefit of Blue Ridge, or to transfer to the Agent for the benefit of the
Secured Parties, a valid first priority perfected security interests in the
Purchased Assets, free and clear of any Adverse Claim (except as created by the
Transaction Documents);

        (xii) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Purchased
Assets, and the proceeds thereof, whether at the time of any Purchase or at any
subsequent time;

        (xiii)  any action or omission by any Seller Party which reduces or
impairs the rights of the Agent or Blue Ridge with respect to any Purchased
Assets or the value of any Purchased Assets to the extent Agent or Blue Ridge
has not previously been compensated therefor by a Deemed Collection;

        (xiv) any Person claiming through Buyer voids any Purchase or the
Agent's security interest in the Purchased Assets under statutory provisions or
common law or equitable action; and

        (xv) the failure of any Receivable included in the calculation of the
Net Pool Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included.

        Section 10.2    Increased Cost and Reduced Return.    If after the date
hereof, any Funding Source shall be charged any fee, expense or increased cost
on account of the adoption of any applicable law, rule or regulation (including
any applicable law, rule or regulation regarding capital adequacy) or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency (a "Regulatory Change"): (i) that subjects any
Funding Source to any charge or withholding on or with respect to any Funding
Agreement or a Funding Source's obligations under a Funding Agreement, or on or
with respect to the Receivables, or changes the basis of taxation of payments to
any Funding Source of any amounts payable under any Funding Agreement (except
for changes in the rate of tax on the overall net income of a Funding Source or
taxes excluded by Section 10.1) or (ii) that imposes, modifies or deems
applicable any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of a Funding
Source, or credit extended by a Funding Source pursuant to a Funding Agreement
or (iii) that imposes any other condition the result of which is to increase the
cost to a Funding Source of performing its obligations under a Funding
Agreement, or to reduce the rate of return on a Funding Source's capital as a
consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Agent, Seller shall pay to the Agent, for the benefit of the relevant Funding
Source, such amounts charged to such Funding Source or such amounts to otherwise
compensate such Funding Source for such increased cost or such reduction.

24

--------------------------------------------------------------------------------



        Section 10.3    Other Costs and Expenses.    Seller shall pay to the
Agent and Blue Ridge on demand all costs and out-of-pocket expenses in
connection with the preparation, execution, delivery and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder, including without limitation, the cost of Blue Ridge's
auditors auditing the books, records and procedures of Seller (subject to limits
in Section 7.1(d) hereof), reasonable fees of legal counsel for Blue Ridge and
the Agent with respect thereto and with respect to advising Blue Ridge and the
Agent as to their respective rights and remedies under this Agreement. Seller
shall pay to the Agent on demand any and all costs and expenses of the Agent and
Blue Ridge, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event.


ARTICLE XI.

THE AGENT


        Section 11.1    Authorization and Action.    Blue Ridge, on behalf of
itself and its assigns, hereby designates and appoints Wachovia to act as its
agent under the Liquidity Agreement, this Agreement and under each other
Transaction Document, and authorizes the Agent to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Agent by the
terms of the Liquidity Agreement, this Agreement and the other Transaction
Documents together with such powers as are reasonably incidental thereto,
including, without limitation, the power to perfect all security interests
granted under the Transaction Documents. The provisions of Article 6 of the
Liquidity Agreement are hereby incorporated by this reference with the same
force and effect as if fully set forth herein, and shall govern the relationship
between the Agent, on the one hand, and Blue Ridge, on the other.


ARTICLE XII.

ASSIGNMENTS AND PARTICIPATIONS


        Section 12.1    Assignments and Participations by Blue Ridge.    Each of
the parties hereto, on behalf of its successors and assigns, hereby agrees and
consents to the complete or partial sale by Blue Ridge of all or any portion of
its rights under, interest in, title to and obligations under this Agreement to
the Liquidity Banks pursuant to the Liquidity Agreement, regardless of whether
such sale constitutes an assignment or the sale of a participation in such
rights and obligations.

        Section 12.2    Prohibition on Assignments by Seller Parties.    No
Seller Party may assign any of its rights or obligations under this Agreement
without the prior written consent of the Agent and each of Blue Ridge and
without satisfying the Rating Agency Condition.


ARTICLE XIII.

MISCELLANEOUS


        Section 13.1    Waivers and Amendments.    

        (a)  No failure or delay on the part of the Agent or Blue Ridge in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

25

--------------------------------------------------------------------------------


        (b)  No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 13.1(b). Blue Ridge, Seller and the Agent, at the direction of the
Required Liquidity Banks, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

        (i)    without the consent of Blue Ridge and each affected Liquidity
Bank, (A) extend the Liquidity Termination Date or the date of any payment or
deposit of Collections by Seller or the Servicer, (B) reduce the rate or extend
the time of payment of Yield or any CP Costs (or any component of Yield or CP
Costs), (C) reduce any fee payable to the Agent for the benefit of Blue Ridge,
(D) change the Invested Amount of any Receivable Interest, (E) amend, modify or
waive any provision of the definition of Required Liquidity Banks or this
Section 13.1(b), (F) consent to or permit the assignment or transfer by Seller
of any of its rights and obligations under this Agreement, (G) change the
definition of "Eligible Receivable," "Loss Reserve," "Dilution Reserve," "Yield
Reserve," "Servicing Reserve," "Servicing Fee Rate," "Required Reserve" or
"Required Reserve Factor Floor"or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

        (ii)  without the written consent of the then Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Agent,

and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition.

        Section 13.2    Notices.    Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, when received at the address specified in this
Section 13.2. Seller hereby authorizes the Agent to effect Purchases and
Interest Period and Yield Rate selections based on telephonic notices made by
any Person whom the Agent in good faith believes to be acting on behalf of
Seller. Seller agrees to deliver promptly to the Agent a written confirmation of
each telephonic notice signed by an authorized officer of Seller; provided,
however, the absence of such confirmation shall not affect the validity of such
notice. If the written confirmation differs from the action taken by the Agent,
the records of the Agent shall govern absent manifest error.

        Section 13.3    Protection of Agent's Security Interest.    

        (a)  Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Agent may request, to
perfect, protect or more fully evidence the Agent's security interest in the
Purchased Assets, or to enable the Agent or Blue Ridge to exercise and enforce
their rights and remedies hereunder. At any time after the occurrence of an
Amortization Event, the Agent may, or the Agent may direct Seller or the
Servicer to, notify the Obligors of Receivables, at Seller's expense, of the
ownership or security interests of Blue Ridge under this Agreement and may also
direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Agent or its designee. Seller or the
Servicer (as applicable) shall, at the Agent's request, withhold the identities
of the Agent and Blue Ridge in any such notification.

        (b)  If any Seller Party fails to perform any of its obligations
hereunder, the Agent or Blue Ridge may (but shall not be required to) perform,
or cause performance of, such obligations, and the Agent's or Blue Ridge's costs
and expenses incurred in connection therewith shall be payable by Seller as

26

--------------------------------------------------------------------------------


provided in Section 10.3. Each Seller Party irrevocably authorizes the Agent at
any time and from time to time in the sole discretion of the Agent, and appoints
the Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute on behalf of Seller as debtor and to file financing statements necessary
or desirable in the Agent's sole discretion to perfect and to maintain the
perfection and priority of the interest of Blue Ridge in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the Agent's security
interest in the Purchased Assets, for the benefit of the Secured Parties. This
appointment is coupled with an interest and is irrevocable. From and after
July 1, 2001: (A) each of the Seller Parties hereby authorizes the Agent to file
financing statements and other filing or recording documents with respect to the
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the signature or other
authorization of such Seller Party, in such form and in such offices as the
Agent reasonably determines appropriate to perfect or maintain the perfection of
the security interest of the Agent hereunder, (B) each of the Seller Parties
acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Agent, consenting to the form and substance of such
filing or recording document, and (C) each of the Seller Parties approves,
authorizes and ratifies any filings or recordings made by or on behalf of the
Agent in connection with the perfection of the security interests in favor of
Seller or the Agent.

        Section 13.4    Confidentiality.    

        (a)  Each of the Seller Parties shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential or proprietary information with respect to the Agent and
Blue Ridge and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party and its officers and employees may
disclose such information to such Seller Party's external accountants and
attorneys and as required by any applicable law or order of any judicial or
administrative proceeding.

        (b)  Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Agent, the Liquidity Banks or Blue Ridge by each other, (ii) by
the Agent or Blue Ridge to any prospective or actual assignee or participant of
any of them and (iii) by the Agent to any rating agency, Commercial Paper dealer
or provider of a surety, guaranty or credit or liquidity enhancement to Blue
Ridge or any entity organized for the purpose of purchasing, or making loans
secured by, financial assets for which Wachovia acts as the administrative agent
and to any officers, directors, employees, outside accountants and attorneys of
any of the foregoing, provided that each such Person is informed of the
confidential nature of such information. In addition, Blue Ridge and the Agent
may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

        (c)  Blue Ridge, Wachovia and each Liquidity Bank shall maintain and
shall cause each of its employees and officers to maintain the confidentiality
of this Agreement and the other confidential or proprietary information with
respect to the Seller and the Originator and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its officers and employees may disclose such information to such Seller
Party's external accountants and attorneys and as required by any applicable law
or order of any judicial or administrative proceeding.

27

--------------------------------------------------------------------------------


        Section 13.5    Bankruptcy Petition.    Seller, the Servicer, the Agent
and each Liquidity Bank hereby covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding senior
indebtedness of Blue Ridge, it will not institute against, or join any other
Person in instituting against, Blue Ridge any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

        Section 13.6    Limitation of Liability.    Except with respect to any
claim arising out of the willful misconduct or gross negligence of Blue Ridge,
the Agent or any Liquidity Bank, no claim may be made by any Seller Party or any
other Person against Blue Ridge, the Agent or any Liquidity Bank or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

        Section 13.7    CHOICE OF LAW.    THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW (EXCEPT IN THE CASE OF THE OTHER TRANSACTION DOCUMENTS,
TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND EXCEPT TO THE EXTENT THAT
THE PERFECTION OF THE OWNERSHIP INTEREST OF SELLER OR THE SECURITY INTEREST OF
THE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY OF THE COLLATERAL IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

        Section 13.8    CONSENT TO JURISDICTION.    EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.

        Section 13.9    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

28

--------------------------------------------------------------------------------


        Section 13.10    Integration; Binding Effect; Survival of Terms.    

        (a)  This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.

        (b)  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 13.4 and 13.5 shall be continuing and shall survive any
termination of this Agreement.

        (c)  Each of the Seller Parties, Blue Ridge and the Agent hereby
acknowledges and agrees that the Liquidity Banks are hereby made express third
party beneficiaries of this Agreement and each of the other Transaction
Documents.

        Section 13.11    Counterparts; Severability; Section References.    This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to "Article," "Section," "Schedule" or "Exhibit" shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

        Section 13.12    Characterization.    

        (a)  It is the intention of the parties hereto that each Purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which Purchase shall provide the Blue Ridge with the full benefits of ownership
of the applicable Receivable Interest. Except as specifically provided in this
Agreement, each sale of a Receivable Interest hereunder is made without recourse
to Seller; provided, however, that (i) Seller shall be liable to Blue Ridge and
the Agent for all representations, warranties, covenants and indemnities made by
Seller pursuant to the terms of this Agreement, and (ii) such sale does not
constitute and is not intended to result in an assumption by Blue Ridge or the
Agent or any assignee thereof of any obligation of Seller or the Originator or
any other person arising in connection with the Receivables, the Related
Security, or the related Contracts, or any other obligations of Seller or the
Originator.

        (b)  In addition to any ownership interest which the Agent or Blue Ridge
may from time to time acquire pursuant hereto, Seller hereby grants to the Agent
for the ratable benefit of Blue Ridge a valid and perfected security interest in
all of Seller's right, title and interest in, to and under all Receivables now
existing or hereafter arising, the Collections, each Lock-Box, each Collection
Account, all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Agent, on behalf of Blue Ridge, shall have, in addition
to the rights and remedies that it may have under this Agreement, all other
rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.

‹signature pages follow›

29

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers or attorneys-in-fact as
of the date hereof.

EDWARDS LIFESCIENCES FINANCING LLC    
By:
Name:
Title:
 
        

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
Address:
 
One Edwards Way
M/S 27X
Irvine, California 92614
Attention: Dan Gallagher
Telephone: (949) 250-2250
Facsimile: (949) 250-2248
 
 
EDWARDS LIFESCIENCES LLC
 
 
By:
Name:
Title:
 
        

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
Address:
 
One Edwards Way
M/S 27X
Irvine, California 92614
Attention: Dan Gallagher
Telephone: (949) 250-2250
Facsimile: (949) 250-2248
 
 
[Edwards Signature Page to RPA]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


BLUE RIDGE ASSET FUNDING CORPORATION
 
 
BY: WACHOVIA BANK, N.A., ITS ATTORNEY-IN-FACT
 
 
By:
Name:
Title:
 
        

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
Address:
 
Blue Ridge Asset Funding Corporation
100 North Main Street
Winston-Salem, North Carolina 27150
Attention: John Dillon
Telephone: (336) 732-2690
Facsimile: (336) 732-5021
 
 
 
 
 
 
 
 
with a copy to:
 
 
 
 
 
 
 
 
Blue Ridge Asset Funding Corporation
c/o AMACAR Group, LLC
6525 Morrison Blvd., Suite 318
Charlotte, North Carolina 28211
Attention: Douglas K. Johnson
Telephone: (704) 365-0569
Facsimile: (704) 365-1362
 
 
WACHOVIA BANK, N.A., as a Liquidity Bank and as Agent
 
 
By:
Name:
Title:
 
        

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
Address:
 
Wachovia Bank, NA
191 Peachtree Street, 26th Floor
GA-403
Atlanta, Georgia 30303
Attention: Elizabeth Wagner
Telephone: (404) 332-1398
Facsimile: (404) 332-5152
 
 
[Wachovia/Blue Ridge Signature Page to RPA]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



EXHIBIT I


DEFINITIONS


        As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

        "Adjusted Dilution Ratio" means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

        "Adverse Claim" means a lien, security interest, charge or encumbrance,
or other right or claim in, of or on any Person's assets or properties in favor
of any other Person.

        "Affiliate" means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

        "Agent" has the meaning set forth in the preamble to this Agreement.

        "Agent's Account" means account #8735-098787 at Wachovia Bank, N.A., ABA
#053100494.

        "Aggregate Invested Amount" means, on any date of determination, the
aggregate Invested Amount of all Receivable Interests outstanding on such date.

        "Aggregate Reduction" has the meaning specified in Section 1.3.

        "Aggregate Unpaids" means, at any time, an amount equal to the sum of
(i) the Aggregate Invested Amount, plus (ii) all Recourse Obligations (whether
due or accrued) at such time.

        "Agreement" means this Receivables Purchase Agreement, as it may be
amended or modified and in effect from time to time.

        "Alternate Base Rate" means for any day, the rate per annum equal to the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Rate. For purposes of determining the Alternate
Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall
be effective on the date of each such change.

        "Amortization Date" means the earliest to occur of (i) the day on which
any of the conditions precedent set forth in Section 6.2 are not satisfied,
(ii) the Business Day immediately prior to the occurrence of an Event of
Bankruptcy with respect to any Seller Party, (iii) the Business Day specified in
a written notice from the Agent following the occurrence of any other
Amortization Event, and (iv) the date which is 30 Business Days after the
Agent's receipt of written notice from Seller that it wishes to terminate the
facility evidenced by this Agreement.

        "Amortization Event" has the meaning specified in Article IX.

        "Applicable Rate" has the meaning ascribed to such term as of the
Closing Date in the Parent Credit Agreement with respect to a Eurocurrency
Borrowing (as such term is defined in the Parent Credit Agreement).

        "Authorized Officer" means, with respect to any Person, its president,
corporate controller, treasurer or chief financial officer.

        "Blue Ridge" has the meaning set forth in the preamble to this
Agreement.

I-1

--------------------------------------------------------------------------------


        "Blue Ridge's Portion" means, on any date of determination, the sum of
the percentages represented by the Receivable Interests.

        "Broken Funding Costs" means for any Receivable Interest which: (i) has
its Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned by Blue Ridge to the
Liquidity Banks under the Liquidity Agreement or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Interest Periods or the Interest Periods for Commercial Paper
determined by the Agent to relate to such Receivable Interest (as applicable)
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (ii) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) of the Invested Amount of such
Receivable Interest if such reduction, assignment or termination had not
occurred or such Reduction Notice had not been delivered, over (B) the sum of
(x) to the extent all or a portion of such Invested Amount is allocated to
another Receivable Interest, the amount of CP Costs or Yield actually accrued
during the remainder of such period on such Invested Amount for the new
Receivable Interest, and (y) to the extent such Invested Amount is not allocated
to another Receivable Interest, the income, if any, actually received during the
remainder of such period by the holder of such Receivable Interest from
investing the portion of such Invested Amount not so allocated. All Broken
Funding Costs shall be due and payable hereunder upon demand.

        "Business Day" means any day on which banks are not authorized or
required to close in New York, New York or Atlanta, Georgia, Los Angeles,
California and The Depository Trust Company of New York is open for business,
and, if the applicable Business Day relates to any computation or payment to be
made with respect to the LIBO Rate, any day on which dealings in dollar deposits
are carried on in the London interbank market.

        "Calculation Period" means a calendar month.

        "Change of Control" means (a) the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
of Edwards, or (b) Parent or any Subsidiary of Parent ceases to own, directly or
indirectly 100% of the membership interests of Seller.

        "Collection Account" means each concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.

        "Collection Account Agreement" means an agreement substantially in the
form of Exhibit VI among the Originator, Servicer, Seller, the Agent and a
Collection Bank or in a form otherwise agreed to by the Agent.

        "Collection Bank" means, at any time, any of the banks holding one or
more Collection Accounts.

        "Collection Notice" means a notice, in substantially the form of Annex A
to Exhibit VI, from the Agent to a Collection Bank.

        "Collections" means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

        "Commercial Paper" means promissory notes of Blue Ridge issued by Blue
Ridge in the commercial paper market.

        "Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the

I-2

--------------------------------------------------------------------------------


payment of, or otherwise becomes or is contingently liable upon, the obligation
or liability of any other Person, or agrees to maintain the net worth or working
capital or other financial condition of any other Person, or otherwise assures
any creditor of such other Person against loss, including, without limitation,
any comfort letter, operating agreement, take-or-pay contract or application for
a letter of credit.

        "Contract" means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.

        "CP Costs" means, for each day, the sum of (i) discount or interest
accrued on Pooled Commercial Paper on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase or financing facilities
which are funded by Pooled Commercial Paper for such day, minus (iv) any accrual
of income net of expenses received on such day from investment of collections
received under all receivable purchase or financing facilities funded
substantially with Pooled Commercial Paper, minus (v) any payment received on
such day net of expenses in respect of Broken Funding Costs related to the
prepayment of any investment of Blue Ridge pursuant to the terms of any
receivable purchase or financing facilities funded substantially with Pooled
Commercial Paper. In addition to the foregoing costs, if Seller shall request
any Purchase during any period of time determined by the Agent in its sole
discretion to result in incrementally higher CP Costs applicable to such
Purchase, the principal associated with any such Purchase shall, during such
period, be deemed to be funded by Blue Ridge in a special pool (which may
include capital associated with other receivable purchase or financing
facilities) for purposes of determining such additional CP Costs applicable only
to such special pool and charged each day during such period against such
principal.

        "Credit and Collection Policy" means Seller's credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VII hereto, as modified from time to time
in accordance with this Agreement.

        "Cut-Off Date" means the last day of a Calculation Period.

        "Days Sales Outstanding" means, as of any day, an amount equal to the
product of (x) 91, multiplied by (y) the amount obtained by dividing (i) the
aggregate outstanding balance of Receivables as of the most recent Cut-Off Date,
by (ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.

        "Deemed Collections" means Collections deemed received by Seller under
Section 1.4(a).

        "Default Horizon Ratio" means, as of any Cut-Off Date, the ratio
(expressed as a decimal) computed by dividing (i) the aggregate sales generated
by the Originator during the five Calculation Periods ending on such Cut-Off
Date, by (ii) the Net Pool Balance as of such Cut-off Date.

        "Default Rate" means a rate per annum equal to the sum of (i) the
Alternate Base Rate plus (ii) 2.00%, changing when and as the Alternate Base
Rate changes.

        "Default Ratio" means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate sales generated by the Originator during the
Calculation Period occurring six months prior to the Calculation Period ending
on such Cut-Off Date.

        "Default Trigger Ratio" means, as of any Cut-Off Date, the ratio
(expressed as a percentage) computed by dividing (x) the total amount of
Receivables that were Defaulted Receivables on such Cut-Off Date, by (y) the
total Outstanding Balance of Receivables on such Cut-Off Date.

I-3

--------------------------------------------------------------------------------


        "Defaulted Receivable" means a Receivable: (i) as to which the Obligor
thereof has suffered an Event of Bankruptcy; (ii) which, consistent with the
Credit and Collection Policy, would be written off Seller's books as
uncollectible; or (iii) as to which any payment, or part thereof, remains unpaid
for 121 days or more from the original due date for such payment.

        "Delinquency Ratio" means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.

        "Delinquent Receivable" means a Receivable as to which any payment, or
part thereof, remains unpaid for 91-120 days from the original due date for such
payment.

        "Demand Advance" means any advance made by Seller to Edwards at any time
while it is acting as the Servicer, which advance (a) is payable upon demand,
(b) is not evidenced by an instrument, chattel paper or a certificated security,
(c) bears interest at a market rate determined by Seller and the Servicer from
time to time, (d) is not subordinated to any other Indebtedness or obligation of
the Servicer, and (e) may not be offset by Edwards against amounts due and owing
from Seller to it under its Subordinated Note; provided, however, that no Demand
Advance may be made after the Facility Termination Date or on any date prior to
the Facility Termination Date on which an Amortization Event or an Unmatured
Amortization Event exists and is continuing.

        "Dilution" means the amount of any reduction or cancellation of the
Outstanding Balance of a Receivable as described in Section 1.4(a).

        "Dilution Horizon Ratio" means, as of any Cut-off Date, a ratio
(expressed as a decimal), computed by dividing (i) the sum of (a) the aggregate
sales generated by the Originator during the most recent Settlement Period
ending on such Cut-Off Date and (b) one half of the aggregate sales generated by
the Originator during the proceeding Settlement Period, by (ii) the Net Pool
Balance as of such Cut-Off Date.

        "Dilution Ratio" means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances due to Dilutions during the previous Settlement Periods
ending on such Cut-Off Date, by (ii) the aggregate sales generated by the
Originator during the Settlement Period prior to the Settlement Period ending on
such Cut-Off Date.

        "Dilution Reserve" means, for any Calculation Period, the product
(expressed as a percentage) of:

        (a)  the sum of (i) two (2) times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times

        (b)  the Dilution Horizon Ratio as of the immediately preceding Cut-Off
Date.

        "Dilution Volatility Component" means the product (expressed as a
percentage) of (i) the difference between (a) the highest three (3)-month
rolling average Dilution Ratio over the past 12 Calculation Periods and (b) the
Adjusted Dilution Ratio, and (ii) a fraction, the numerator of which is equal to
the amount calculated in (i)(a) of this definition and the denominator of which
is equal to the amount calculated in (i)(b) of this definition.

        "Downgraded Liquidity Bank" means a Liquidity Bank which has been the
subject of a Downgrading Event.

        "Downgrading Event" with respect to any Person means the lowering of the
rating with regard to the short-term securities of such Person to below (i) A-1
by S&P, or (ii) P-1 by Moody's.

        "Edwards" is defined in the introductory paragraph hereto.

I-4

--------------------------------------------------------------------------------


        "Eligible Assignee" means a commercial bank having a combined capital
and surplus of at least $250,000,000 with a rating of its (or its parent holding
company's) short-term securities equal to or higher than (i) A-1 by S&P and
(ii) P-1 by Moody's.

        "Eligible Receivable" means, at any time, a Receivable:

        (i)    the Obligor of which (a) if a natural person, is a resident of
the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the United States; and (b) is not
an Affiliate of any of the parties hereto;

        (ii)  the Obligor of which is not the Obligor of any Defaulted
Receivable,

        (iii)  which is not a Defaulted Receivable or owing from an Obligor as
to which more than 50% of the aggregate Outstanding Balance of all Receivables
owing from such Obligor are Defaulted Receivables,

        (iv)  which by its terms is due and payable within 30 days of the
original billing date therefor,

        (v)  which is an "account" or "chattel paper" within the meaning of
Section 9-106 and Section 9-105, respectively, of the UCC of all applicable
jurisdictions,

        (vi)  which is denominated and payable only in United States dollars in
the United States,

        (vii) which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense,

        (viii)  which arises under a Contract which (A) does not require the
Obligor under such Contract to consent to the transfer, sale, pledge or
assignment of the rights and duties of the Originator or any of its assignees
under such Contract and (B) does not contain a confidentiality provision that
purports to restrict the ability of Blue Ridge to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,

        (ix)  which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the Originator,

        (x)  which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,

        (xi)  which satisfies all applicable requirements of the Credit and
Collection Policy,

        (xii) which was generated in the ordinary course of the Originator's
business,

        (xiii)  which arises solely from the sale of goods or the provision of
services to the related Obligor by the Originator, and not by any other Person
(in whole or in part),

        (xiv) which is not subject to any dispute, counterclaim, right of
rescission, set-off, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against the
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against the Originator to cause the Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods returned in accordance with the terms of the Contract); provided, however,
that if such dispute, offset, counterclaim or defense affects only a

I-5

--------------------------------------------------------------------------------




portion of the Outstanding Balance of such Receivable, then such Receivable may
be deemed an Eligible Receivable to the extent of the portion of such
Outstanding Balance which is not so affected, and provided, further, that
Receivables of the Obligor which has any accounts payable by the Originator or
by a wholly-owned Subsidiary of the Originator (thus giving rise to a potential
offset against such Receivables) may be treated as Eligible Receivables to the
extent that the Obligor of such Receivables has agreed pursuant to a written
agreement in form and substance satisfactory to the Agent, that such Receivables
shall not be subject to such offset,

        (xv) as to which the Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

        (xvi) as to which each of the representations and warranties contained
in Sections 5.1(g), (i), (j), (r), (s), (t) and (u) is true and correct,

        (xvii)  all right, title and interest to and in which has been validly
transferred by the Originator directly to Seller under and in accordance with
the Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim,

        (xviii)  the original term of which has not been extended and the
Outstanding Balance of which has not been adjusted more than once,

        (xix) the Obligor of which is a federal, state or local governmental
agency provided that such Receivables shall not exceed 3% of the aggregate
Outstanding Balance of all Receivables.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with Originator Edwards within the meaning of
Section 414(b) or (c) of the Tax Code (and Sections 414(m) and (o) of the Tax
Code for purposes of provisions relating to Section 412 of the Tax Code).

        "Event of Bankruptcy" shall be deemed to have occurred with respect to a
Person if either:

        (a)  a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

        (b)  such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee (other than a trustee under a deed of trust, indenture or similar
instrument), custodian, sequestrator (or other similar official) for, such
Person or for any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall be adjudicated insolvent, or
admit in writing its inability to pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.

I-6

--------------------------------------------------------------------------------




        "Facility Account" means Seller's account no. 10-73998 at BankOne NA
Chicago, IL, ABA#071000013, Account name: Edwards Lifesciences Financing LLC.

        "Facility Termination Date" means the earliest to occur of (i) the
Liquidity Termination Date, (ii) the Amortization Date, (iii) the date on which
the Originator shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to Seller under the Receivables Sale Agreement and (iv) five years
after the date hereof.

        "Federal Bankruptcy Code" means Title 11 of the United States Code
entitled "Bankruptcy," as amended and any successor statute thereto.

        "Federal Funds Effective Rate" means, for any period, a fluctuating
interest rate per annum for each day during such period equal to (i) the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities; or (ii) if such rate is not so
published for any day which is a Business Day, the average of the quotations at
approximately 11:30 a.m. (New York time) for such day on such transactions
received by the Agent from three federal funds brokers of recognized standing
selected by it.

        "Fee Letter" means that certain letter agreement dated as of
December 21, 2000 among Seller, Edwards and the Agent, as it may be amended,
restated or otherwise modified and in effect from time to time.

        "Final Payout Date" means the date on which all Aggregate Unpaids have
been paid in full and the Purchase Limit has been reduced to zero.

        "Finance Charges" means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.

        "Form 10" means the Amended Form 10 filed by Parent with the Securities
and Exchange Commission on March 15, 2000.

        "Funding Agreement" means (i) this Agreement, (ii) the Liquidity
Agreement and (iii) any other agreement or instrument executed by any Funding
Source with or for the benefit of Blue Ridge.

        "Funding Source" means (i) any Liquidity Bank or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to Blue Ridge.

        "GAAP" means generally accepted accounting principles in effect in the
United States of America as of the date of this Agreement.

        "Incremental Purchase" means a purchase of one or more Receivable
Interests which increases the total outstanding Aggregate Invested Amount
hereunder.

        "Indebtedness" of a Person means such Person's (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person's business payable on terms customary in the trade),
(iii) obligations, whether or not assumed, secured by liens or payable out of
the proceeds or production from property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

        "Indemnified Amounts" has the meaning specified in Section 10.1.

        "Indemnified Party" has the meaning specified in Section 10.1.

I-7

--------------------------------------------------------------------------------


        "Independent Manager" shall mean a manager or member of any other
applicable governing body of Seller who is not at such time, and has not been at
any time during the preceding five (5) years: (A) a director, officer, employee
or affiliate of the Originator or any of its Subsidiaries or Affiliates (other
than Seller), or (B) the beneficial owner (at the time of such individual's
appointment as an Independent Manager or at any time thereafter while serving as
an Independent Manager) of any of the outstanding equity interests of Seller,
the Originator, or any of their respective Subsidiaries or Affiliates, having
general voting rights.

        "Interest Period" means, with respect to any Receivable Interest funded
through a Liquidity Funding:

        (a)  if Yield for such Receivable Interest is calculated on the basis of
the LIBO Rate, a period of one, two, three or six months, or such other period
as may be mutually agreeable to the Agent and Seller, commencing on a Business
Day selected by Seller or the Agent pursuant to this Agreement. Such Interest
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Interest Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Interest Period shall end on the last Business Day of
such succeeding month; or

        (b)  if Yield for such Receivable Interest is calculated on the basis of
the Alternate Base Rate, a period commencing on a Business Day selected by
Seller and agreed to by the Agent, provided that no such period shall exceed one
month.

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day. In the case of any Interest
Period which commences before the Facility Termination Date and would otherwise
end on a date occurring after the Facility Termination Date, such Interest
Period shall end on the Facility Termination Date. The duration of each Interest
Period which commences after the Facility Termination Date shall be of such
duration as selected by the Agent.

        "Invested Amount" of any Receivable Interest means, at any time, (A) the
Purchase Price of such Receivable Interest, minus (B) the sum of the aggregate
amount of Collections and other payments received by the Agent which in each
case are applied to reduce such Invested Amount in accordance with the terms and
conditions of this Agreement; provided that such Invested Amount shall be
restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.

        "LIBO Rate" means, for any Interest Period, the rate per annum
determined on the basis of the offered rate for deposits in U.S. dollars of
amounts equal or comparable to the Invested Amount offered for a term comparable
to such Interest Period, which rates appear on a Bloomberg L.P. terminal,
displayed under the address "US0001M <Index> Q <Go>" effective as of 11:00 A.M.,
London time, two Business Days prior to the first day of such Interest Period,
provided that if no such offered rates appear on such page, the LIBO Rate for
such Interest Period will be the arithmetic average (rounded upwards, if
necessary, to the next higher 1/100th of 1%) of rates quoted by not less than
two major banks in New York, New York, selected by the Agent, at approximately
10:00 a.m.(New York time), two Business Days prior to the first day of such
Interest Period, for deposits in U.S. dollars offered by leading European banks
for a period comparable to such Interest Period in an amount comparable to the
Invested Amount, divided by one minus the maximum aggregate reserve requirement
(including all basic, supplemental, marginal or other reserves) which is imposed
against the Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of

I-8

--------------------------------------------------------------------------------


the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Interest Period. The LIBO Rate shall be rounded, if
necessary, to the next higher 1/100 of 1%.

        "Liquidity Agreement" means that certain Liquidity Asset Purchase
Agreement dated as of December 21, 2000, by and among Blue Ridge, the Agent and
the banks from time to time party thereto, as the same may be amended, restated
and/or otherwise modified from time to time in accordance with the terms
thereof.

        "Liquidity Bank" means each bank from time to time party to the
Liquidity Agreement (other than the Agent acting in its capacity as the Agent
thereunder).

        "Liquidity Commitment" means, as to each Liquidity Bank, its commitment
under the Liquidity Agreement. The Liquidity Commitments, in the aggregate,
shall equal 102% of the Purchase Limit hereunder.

        "Liquidity Funding" means a purchase by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in,
a Receivable Interest.

        "Liquidity Termination Date" means the earlier to occur of the
following:

        (a)  the date on which the Liquidity Banks' Liquidity Commitments
expire, cease to be available to Blue Ridge or otherwise cease to be in full
force and effect.

        (b)  the date on which a Downgrading Event with respect to a Liquidity
Bank shall have occurred and been continuing for not less than 45 days, and
either (i) the Downgraded Liquidity Bank shall not have been replaced by an
Eligible Assignee pursuant to the Liquidity Agreement or (ii) the Liquidity
Commitment of such Downgraded Liquidity Bank shall not have been funded or
collateralized in such a manner that will avoid a reduction in or withdrawal of
the credit rating applied to the Commercial Paper to which such Liquidity
Agreement applies by any of the rating agencies then rating such Commercial
Paper.

        "Lock-Box" means each locked postal box with respect to which a bank who
has executed a Collection Account Agreement has been granted exclusive access
for the purpose of retrieving and processing payments made on the Receivables
and which is listed on Exhibit IV.

        "Loss Reserve" means, for any Calculation Period, the product (expressed
as a percentage) of (a) 2.0, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

        "Material Adverse Effect" means a material adverse effect on (i) the
financial condition or operations of any Seller Party and its Subsidiaries,
(ii) the ability of any Seller Party to perform its obligations under this
Agreement, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) the Agent's security interest, for the
benefit of the Secured Parties, in the Receivables generally or in any
significant portion of the Receivables, the Related Security or the Collections
with respect thereto, or (v) the collectibility of the Receivables generally or
of any material portion of the Receivables.

        "Monthly Report" means a report, in substantially the form of
Exhibit VIII hereto (appropriately completed), furnished by the Servicer to the
Agent pursuant to Section 8.5.

        "Monthly Reporting Date" means the 20th day of each month after the date
of this Agreement (or if any such day is not a Business Day, the next succeeding
Business Day thereafter).

        "Moody's" means Moody's Investors Service, Inc.

I-9

--------------------------------------------------------------------------------


        "Net Pool Balance" means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Obligor Concentration Limit for such Obligor.

        "Obligor" means a Person obligated to make payments pursuant to a
Contract.

        "Obligor Concentration Limit" means, at any time, in relation to the
aggregate Outstanding Balance of Receivables owed by any single Obligor and its
Affiliates (if any), the applicable concentration limit shall be determined as
follows for Obligors who have short term unsecured debt ratings currently
assigned to them by S&P and Moody's (or in the absence thereof, the equivalent
long term unsecured senior debt ratings), the applicable concentration limit
shall be determined according to the following table:

S&P Rating

--------------------------------------------------------------------------------

  Moody's Rating

--------------------------------------------------------------------------------

  Allowable % of Eligible
Receivables

--------------------------------------------------------------------------------

  A-1+   P-1   10 % A-1   P-1   8 % A-2   P-2   6 % A-3   P-3   3 % Below A-3 or
Not Rated by either S&P or Moody's   Below P-3 or Not Rated by either S&P or
Moody's   2 %

; provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by either
S&P or Moody's, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (c) subject to satisfaction of
the Rating Agency Condition and/or an increase in the percentage set forth in
clause (a)(i) of the definition of "Required Reserve," upon Seller's request
from time to time, the Agent may agree to a higher percentage of Eligible
Receivables for a particular Obligor and its Affiliates (each such higher
percentage, a "Special Concentration Limit"), it being understood that any
Special Concentration Limit specified in the Fee Letter may be cancelled by the
Agent upon not less than five (5) Business Days' written notice to the Seller
Parties to the extent either S&P or Moody's issues a negative outlook or
downgrades or withdraws any rating of any Obligor subject to a Special
Concentration Limit.

        "Originator" means Edwards Lifesciences LLC in its capacity as the
seller under the Receivables Sale Agreement.

        "Outstanding Balance" of any Receivable at any time means the then
outstanding principal balance thereof.

        "Parent" means Edwards Lifesciences Corporation, a Delaware corporation.

        "Parent Credit Agreement" means that certain 364-Day Credit Agreement
dated as of March 30, 2000 among the Parent, the Lenders party thereto, The
Chase Manhattan Bank, as Administrative Agent, Bank One, N.A., as Syndication
Agent and Credit Suisse First Boston, as Documentation Agent without giving
effect to any amendment, supplement or restatement relating to the definition of
Applicable Rate therein without the consent of the Agent.

        "Participant" has the meaning set forth in Section 12.2.

        "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.

        "Pension Plan" means a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which Originator sponsors or maintains, or
to which it makes, is making, or is obligated to

I-10

--------------------------------------------------------------------------------


make contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.

        "Person" means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

        "Plan" means an employee benefit plan (as defined in Section 3(3) of
ERISA) which Edwards or any of its ERISA Affiliates sponsors or maintains or to
which Edwards or any of its ERISA Affiliates makes, is making, or is obligated
to make contributions and includes any Pension Plan, other than a Plan
maintained outside the United States primarily for the benefit of Persons who
are not U.S. residents.

        "Pooled Commercial Paper" means Commercial Paper notes of Blue Ridge
subject to any particular pooling arrangement by Blue Ridge, but excluding
Commercial Paper issued by Blue Ridge for a tenor and in an amount specifically
requested by any Person in connection with any agreement effected by Blue Ridge.

        "Prime Rate" means a rate per annum equal to the prime rate of interest
announced from time to time by Wachovia (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.

        "Program Fee" has the meaning set forth in the Fee Letter.

        "Proposed Reduction Date" has the meaning set forth in Section 1.3.

        "Purchase" means an Incremental Purchase or a Reinvestment.

        "Purchase Date" means each Business Day on which a Purchase is made
hereunder.

        "Purchase Limit" means $40,000,000.

        "Purchase Notice" has the meaning set forth in Section 1.2.

        "Purchase Price" means, with respect to any Incremental Purchase of a
Receivable Interest, the amount paid to Seller for such Receivable Interest
which shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable purchase date and (iii) the excess, if any, of the Net Pool Balance
(less the Required Reserve) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Invested Amount determined as of the date of the
most recent Monthly Report, taking into account such proposed Incremental
Purchase.

        "Purchased Assets" means all of Seller's right, title and interest,
whether now owned and existing or hereafter arising in and to all of the
Receivables, the Related Security, the Collections and all proceeds of the
foregoing.

        "Rating Agency Condition" means that Blue Ridge has received written
notice from S&P and Moody's that an amendment, a change or a waiver will not
result in a withdrawal or downgrade of the then current ratings on Blue Ridge's
Commercial Paper.

        "Receivable" means all indebtedness and other obligations owed to Seller
or the Originator (at the time it arises, and before giving effect to any
transfer or conveyance under the Receivables Sale Agreement) or in which Seller
or the Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by the Originator, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by

I-11

--------------------------------------------------------------------------------


an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

        "Receivable Interest" means, at any time, an undivided percentage
ownership interest (computed as set forth below) associated with a designated
amount of Invested Amount, selected pursuant to the terms and conditions hereof
in (i) each Receivable arising prior to the time of the most recent computation
or recomputation of such undivided interest, (ii) all Related Security with
respect to each such Receivable, and (iii) all Collections with respect to, and
other proceeds of, each such Receivable. Each such undivided percentage interest
shall equal:

PTI + RR

--------------------------------------------------------------------------------

NPB

where:

PTI = the sum of the Invested Amount of such Receivable Interest and the
aggregate CP Discount.

NPB = the Net Pool Balance.

RR = the Required Reserve.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Facility Termination Date, each
Receivable Interest shall be automatically recomputed (or deemed to be
recomputed) on each day prior to the Facility Termination Date. The variable
percentage represented by any Receivable Interest as computed (or deemed
recomputed) as of the close of the business day immediately preceding the
Facility Termination Date shall remain constant at all times thereafter.

        "Receivables Sale Agreement" means that certain Receivables Sale
Agreement, dated as of December 21, 2000, among the Originator and Seller, as
the same may be amended, restated or otherwise modified from time to time.

        "Records" means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

        "Recourse Obligations" has the meaning set forth in Section 2.1.

        "Reduction Notice" has the meaning set forth in Section 1.3.

        "Regulatory Change" has the meaning set forth in Section 10.2(a).

        "Reinvestment" has the meaning set forth in Section 2.2.

        "Related Security" means, with respect to any Receivable, all of
Seller's right, title and interest in, to and under:

        (i)    the inventory and goods (including returned or repossessed
inventory or goods), if any, the sale of which by the Originator gave rise to
such Receivable, and all insurance contracts with respect thereto,

I-12

--------------------------------------------------------------------------------

        (ii)  all other security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,

        (iii)  all guaranties, letters of credit, insurance and other agreements
or arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

        (iv)  all service contracts and other contracts and agreements
associated with such Receivable,

        (v)  all Records related to such Receivable,

        (vi)  the Receivables Sale Agreement in respect of such Receivable,

        (vii) the Demand Advances, and

        (viii)  all proceeds of any of the foregoing.

        "Required Liquidity Banks" means, at any time, Liquidity Banks with
Liquidity Commitments in excess of 50% of the aggregate amount of all Liquidity
Commitments.

        "Required Notice Period" means the number of days required notice set
forth below applicable to the Aggregate Reduction indicated below:

AGGREGATE REDUCTION


--------------------------------------------------------------------------------

  REQUIRED NOTICE PERIOD

--------------------------------------------------------------------------------

less than 25% of the Purchase Limit   2 Business Days
greater than 25% but less than 50% of the Purchase Limit
 
5 Business Days
greater 50% of the Purchase Limit
 
10 Business Days

        "Required Reserve" means, on any day during a Calculation Period, the
product of (a) the greater of (i) the Required Reserve Factor Floor and (ii) the
sum of the Loss Reserve, the Yield Reserve, the Dilution Reserve and the
Servicing Reserve, times (b) the Net Pool Balance as of the Cut-Off Date
immediately preceding such Calculation Period.

        "Required Reserve Factor Floor" means, for any Calculation Period, the
sum (expressed as a percentage) of (a) 12.5% plus (b) the product of the
Adjusted Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the
immediately preceding Cut-Off Date.

        "Restricted Junior Payment" means (i) any distribution, direct or
indirect, on account of any membership interest of Seller now or hereafter
outstanding, except a distribution payable solely in membership interests of
Seller, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any membership
interests of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interest of Seller now or hereafter outstanding, and (v) any payment
of management fees by Seller (except for reasonable management fees to the
Originator or its Affiliates in reimbursement of actual management services
performed or management fees paid to the Independent Manager).

        "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

I-13

--------------------------------------------------------------------------------


        "Secured Parties" means the Indemnified Parties.

        "Seller" has the meaning set forth in the preamble to this Agreement.

        "Seller Parties" has the meaning set forth in the preamble to this
Agreement.

        "Servicer" means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.

        "Servicing Fee" means, for each day in a Calculation Period:

        (a)  an amount equal to (i) the Servicing Fee Rate (or, at any time
while Edwards or one of its Affiliates is the Servicer, such lesser percentage
as may be agreed between Seller and the Servicer on an arms' length basis based
on then prevailing market terms for similar services), times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or

        (b)  on and after the Servicer's reasonable request made at any time
when Edwards or one of its Affiliates is no longer acting as Servicer hereunder,
an alternative amount specified by the successor Servicer not exceeding (i) 110%
of such Servicer's reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by
(ii) the number of days in the current Calculation Period.

        "Servicing Fee Rate" means 1.0% per annum.

        "Servicing Reserve" means, for any Calculation Period, the product
(expressed as a percentage) of (a) the Servicing Fee Rate, times (b) a fraction,
the numerator of which is the highest Days Sales Outstanding for the most recent
12 Calculation Periods and the denominator of which is 360.

        "Settlement Date" means (A) the 2nd Business Day after each Monthly
Reporting Date, and (B) the last day of the relevant Interest Period in respect
of each Receivable Interests funded through a Liquidity Funding.

        "Settlement Period" means (A) in respect of each Receivable Interest
funded through the issuance of Commercial Paper, the immediately preceding
Calculation Period, and (B) in respect of each Receivable Interest funded
through a Liquidity Funding, the entire Interest Period of such Liquidity
Funding.

        "Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

        "Tax Code" means the Internal Revenue Code of 1986, as the same may be
amended from time to time.

        "Terminating Tranche" has the meaning set forth in Section 4.3(b).

        "Transaction Documents" means, collectively, this Agreement, each
Purchase Notice, the Receivables Sale Agreement, each Collection Account
Agreement, the Fee Letter, the Subordinated Note (as defined in the Receivables
Sale Agreement) and all other instruments, documents and agreements executed and
delivered in connection herewith.

        "UCC" means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.

I-14

--------------------------------------------------------------------------------


        "Unmatured Amortization Event" means an event which, with the passage of
time or the giving of notice, or both, would constitute an Amortization Event.

        "Wachovia" means Wachovia Bank, N.A. in its individual capacity and its
successors.

        "Yield" means for each Interest Period relating to a Receivable Interest
funded through a Liquidity Funding, an amount equal to the product of the
applicable Yield Rate for such Receivable Interest multiplied by the Invested
Amount of such Receivable Interest for each day elapsed during such Interest
Period, annualized on a 360 day basis.

        "Yield Rate" means, with respect to each Receivable Interest funded
through a Liquidity Funding, the LIBO Rate, the Alternate Base Rate or the
Default Rate, as applicable.

        "Yield Reserve" means, for any Calculation Period, the product
(expressed as a percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of
the immediately preceding Cut-Off Date times (iii) a fraction the numerator of
which is the highest Days Sales Outstanding for the most recent 12 Calculation
Periods and the denominator of which is 360.

        All accounting terms not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

I-15

--------------------------------------------------------------------------------




EXHIBIT II


FORM OF PURCHASE NOTICE


--------------------------------------------------------------------------------

EDWARDS LIFESCIENCES FINANCING LLC

PURCHASE NOTICE
dated                        , 20           
for Purchase on                        , 20            

Wachovia Bank, N.A., as Agent
191 Peachtree Street, N.E., GA-423
Atlanta, Georgia 30303

Attention: Elizabeth R. Wagner, Fax No. (404) 332-5152

Ladies and Gentlemen:

        Reference is made to the Receivables Purchase Agreement dated as of
December 21, 2000 (as amended, supplemented or otherwise modified from time to
time, the "Receivables Purchase Agreement") among Edwards Lifesciences Financing
LLC (the "Seller"), Edwards Lifesciences LLC, as initial Servicer, Blue Ridge
Asset Funding Corporation, and Wachovia Bank N.A., as Agent. Capitalized terms
defined in the Receivables Purchase Agreement are used herein with the same
meanings.

        1.    The [Servicer, on behalf of the] Seller hereby certifies,
represents and warrants to the Agent and Blue Ridge that on and as of the
Purchase Date (as hereinafter defined):

        (a)  all applicable conditions precedent set forth in Article VI of the
Receivables Purchase Agreement have been satisfied;

        (b)  each of its representations and warranties contained in Section 5.1
of the Receivables Purchase Agreement will be true and correct, in all material
respects, as if made on and as of the Purchase Date;

        (c)  no event will have occurred and is continuing, or would result from
the requested Purchase, that constitutes an Amortization Event or Unmatured
Amortization Event;

        (d)  the Facility Termination Date has not occurred; and

        (e)  after giving effect to the Purchase requested below, the Aggregate
Invested Amount will not exceed the Purchase Limit and the aggregate Receivable
Interests will not exceed 100%.

        2.    The [Servicer, on behalf of the] Seller hereby requests that Blue
Ridge make a Purchase on                        , 20    (the "Purchase Date") as
follows:

        (a)  Purchase Price: $                  

        (b)  If the Purchase is funded with a Liquidity Funding, [Servicer on
behalf of the] Seller requests that the Invested Amount (which will initially
accrue Yield at the Alternate Base Rate) begin to accrued Yield at a LIBO Rate
for a Interest Period of            months on the third Business Day after the
Purchase Date).

        3.    Please disburse the proceeds of the Purchase as follows:

        [Apply $            to payment of Aggregate Unpaids due on the Purchase
Date]. [Wire transfer $            to account
no.            at                        Bank, in [city, state], ABA
No.                        , Reference:             ].

II-1

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the [Servicer, on behalf of the] Seller has caused
this Purchase Request to be executed and delivered as of this            day
of                        ,             .

    [                        , as Servicer, on behalf of:]
                        .,                         as Seller
 
 
By:
Name:
Title:
 
        

--------------------------------------------------------------------------------

II-2

--------------------------------------------------------------------------------



EXHIBIT III


PLACES OF BUSINESS OF THE SELLER PARTIES; LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)


EDWARDS LIFESCIENCES LLC
Place of Business:
 
One Edwards Way
Irvine CA 92614
 
  FEIN:   36-4345053    
EDWARDS LIFESCIENCES FINANCING LLC Place of Business:   One Edwards Way
Irvine CA 92614     FEIN:   33-0939634    
LOCATION OF RECORDS One Edwards Way
M/S 27X
Irvine, CA 92614    

III-1

--------------------------------------------------------------------------------



EXHIBIT IV


NAMES OF COLLECTION BANKS; LOCK-BOXES & COLLECTION ACCOUNTS


LOCK-BOX


--------------------------------------------------------------------------------

  RELATED COLLECTION ACCOUNT

--------------------------------------------------------------------------------

PO Box 730430   Name of Current Account Holder:   CVG Lockbox Deposits Dallas,
TX   Account Number:   55-59960 75373   Collection Bank Name:   Bank One
Banc One Capital Markets Inc. Apr-96   ABA Number:   071 000 013     Contact
Person:   Mr. Tony Matthews, Senior Vice President     Contact Telephone:  
(213) 683-4957     Contact Fax:   (213) 683-4999
777 S. Figueroa Street, 4th Floor
Los Angeles, CA 90017-5800     Contact Person:   Carolyn Cardenas     Contact
Telephone:   (312) 732-1685     Contact Fax:   (312) 732-4514
PO Box 33040
 
Name of Current Account Holder:
 
CVG Lockbox Deposits Newark, NJ   Account Number:   55-59960 07118   Collection
Bank Name:   Bank One
Banc One Capital Markets Inc. Apr-96   ABA Number:   071 000 013     Contact
Person:   Mr. Tony Matthews, Senior Vice President
777 S. Figueroa Street, 4th Floor
Los Angeles, CA 90017-5800     Contact Telephone:   (213) 683-4957     Contact
Fax:   (213) 683-4999     Contact Person:   Carolyn Cardenas     Contact
Telephone:   (312) 732-1685     Contact Fax:   (312) 732-4514
Dept 50467
 
Name of Current Account Holder:
 
CVG Lockbox Deposits Los Angeles, CA   Account Number:   4159266048 90088  
Collection Bank Name:   Wells Fargo Bank   
Jul-96   ABA Number:   121 000 248
MAC E2818-163     Contact Person:   Richard Gayego
707 Wilshire Blvd., 16th Floor
Los Angeles, CA 90017     Contact Telephone:   (213) 614-3134     Contact Fax:  
(213) 614-3056     Contact Person:   Mr. Paul Stimpfl, Senior Vice President    
Contact Telephone:   (213) 614-2202     Contact Fax:   (213) 614-5242

IV-1

--------------------------------------------------------------------------------


Merchant Card
 
Name of Current Account Holder:
 
CVG Lockbox Deposits   Account Number:   2432341   
Jun-93   Collection Bank Name:   PNC Bank
Two PNC Plaza #620
Liberty Avenue
Pittsburgh, PA 15265     ABA Number:   043 000 096     Contact Person:   Sally
Hunter     Contact Telephone:   (412) 762-8818     Contact Fax:   (412) 762-6264
    Contact Person:   Mr. Andrew Girty     Contact Telephone:   (412) 768-5958  
  Contact Fax:   (412) 762-6264
EDI Deposits
 
Name of Current Account Holder:
 
CVG EDI Deposits     Account Number:   52-29464 Apr-96   Collection Bank Name:  
Bank One
Banc One Capital Markets Inc.
777 S. Figueroa Street, 4th Floor
Los Angeles, CA 90017-5800     ABA Number:   071 000 013     Contact Person  
Mr. Tony Matthews, Senior Vice President     Contact Telephone   (213) 683-4957
    Contact Fax:   (213) 683-4999     Contact Person:   Carolyn Cardenas    
Contact Telephone:   (312) 732-1685     Contact Fax:   (312) 732-4514

IV-2

--------------------------------------------------------------------------------



EXHIBIT V


FORM OF COMPLIANCE CERTIFICATE


To: Wachovia Bank, N.A., as Agent

        This Compliance Certificate is furnished pursuant to that certain
Receivables Purchase Agreement dated as of December 21, 2000 among Edwards
Lifesciences Financing LLC (the "Seller"), Edwards Lifesciences LLC (the
"Servicer"), Blue Ridge Asset Funding Corporation and Wachovia Bank, N.A., as
agent (the "Agreement").

THE UNDERSIGNED HEREBY CERTIFIES THAT:

        1.    I am the duly elected                        of Seller.

        2.    I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of Seller and its Subsidiaries during the accounting
period covered by the attached financial statements.

        3.    The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Unmatured Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

        4.    Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

        [5.    Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or
event:                        ]

        The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered as
of                        , 20    .

    EDWARDS LIFESCIENCES FINANCING LLC     By:
Name:
Title:           

--------------------------------------------------------------------------------

V-1

--------------------------------------------------------------------------------


SCHEDULE I TO COMPLIANCE CERTIFICATE


        A.    Schedule of Compliance as
of                        ,            with Section    of the Agreement. Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

        This schedule relates to the month ended:            

--------------------------------------------------------------------------------




EXHIBIT VI


FORM OF COLLECTION ACCOUNT AGREEMENT


COLLECTION ACCOUNT AGREEMENT

            , 2000

[Collection Bank Name]
[Collection Bank Address]

Attn:                      
Fax No. (    )            

        Re: [Name of current Lock-Box owner]/[Seller's Name]

Ladies and Gentlemen:

        Reference is hereby made to each of the [departmental] post office boxes
listed on Schedule 1 hereto (each, a "Lock-Box") of which [Collection Bank
Name], a                        banking association (hereinafter "you"), has
exclusive control for the purpose of receiving mail and processing payments
therefrom pursuant to the [Lock-Box Service Agreement]
dated                        , originally by and between Edwards Lifesciences
LLC (the "Company") and you (the "Service Agreement").

        1.    You hereby confirm your agreement to perform the services
described therein. Among the services you have agreed to perform therein, is to
endorse all checks and other evidences of payment received in each of the
Lock-Boxes, and credit such payments to account no.                        (the
"Lock-Box Account").

        2.    The Company hereby informs you that it has transferred to its
affiliate, [                        , LLC], a                        
[corporation] (the "Seller") all of the Company's right, title and interest in
and to the items from time to time received in the Lock-Boxes and/or deposited
in the Lock-Box Account, but that the Company has agreed to continue to service
the receivables giving rise to such items. Accordingly, the Company and Seller
hereby request that the name of the Lock-Box Account be changed to "Edwards
Lifesciences Financing LLC" Seller hereby further advises you that it has
pledged the receivables giving rise to such items to Wachovia Bank, N.A., as
agent for various parties (in such capacity, the "Agent") and has granted a
security interest to the Agent in all of Seller's right, title and interest in
and to the Lock-Box Account and the funds therein.

        3.    Each of the Company and Seller hereby irrevocably instructs you,
and you hereby agree, that upon receiving notice from the Agent in the form
attached hereto as Annex A:

        (i)    the name of the Lock-Box Account will be changed to "Wachovia
Bank, N.A., as Agent" (or any designee of the Agent), and the Agent will have
exclusive ownership of and access to the Lock-Boxes and the Lock-Box Account,
and none of the Company, Seller, nor any of their respective affiliates will
have any control of the Lock-Boxes or the Lock-Box Account or any access
thereto, (ii) you will either continue to send the funds from the Lock-Boxes to
the

VI-1

--------------------------------------------------------------------------------

Lock-Box Account, or will redirect the funds as the Agent may otherwise request,
(iii) you will transfer monies on deposit in the Lock-Box Account to the
following account:

    Bank Name:   Wachovia Bank, N.A.     Location:   Winston-Salem, SC     ABA
Routing No.:   ABA # 053100494     Credit Account No.:   For credit to Blue
Ridge Asset Funding     Account #8735-098787.     Reference: Blue Ridge/Edwards
Lifesciences Financing LLC     Attention: John Dillon, tel. (336) 732-2690

or to such other account as the Agent may specify, (iv) all services to be
performed by you under the Service Agreement will be performed on behalf of the
Agent, and (v) all correspondence or other mail which you have agreed to send to
the Company or Seller will be sent to the Agent at the following address:

    Wachovia Bank, N.A., as Agent         191 Peachtree Street         Mail Stop
GA-423         Atlanta, GA 30303         Attn: Elizabeth K. Wagner,
        Asset-Backed Finance         FAX: (404) 332- 5152    

Moreover, upon such notice, the Agent will have all rights and remedies given to
the Company (and Seller, as the Company's assignee) under the Service Agreement.
The Company agrees, however, to continue to pay all fees and other assessments
due thereunder at any time.

        4.    You hereby acknowledge that monies deposited in the Lock-Box
Account or any other account established with you by the Agent for the purpose
of receiving funds from the Lock-Boxes are subject to the liens of the Agent,
and will not be subject to deduction, set-off, banker's lien or any other right
you or any other party may have against the Company or Seller except that you
may debit the Lock-Box Account for any items deposited therein that are returned
or otherwise not collected and for all charges, fees, commissions and expenses
incurred by you in providing services hereunder, all in accordance with your
customary practices for the charge back of returned items and expenses.

        5.    You will be liable only for direct damages in the event you fail
to exercise ordinary care. You shall be deemed to have exercised ordinary care
if your action or failure to act is in conformity with general banking usages or
is otherwise a commercially reasonable practice of the banking industry. You
shall not be liable for any special, indirect or consequential damages, even if
you have been advised of the possibility of these damages.

        6.    The parties acknowledge that you may assign or transfer your
rights and obligations hereunder solely to a wholly-owned subsidiary of [insert
name of Collection Bank's holding company].

        7.    Seller agrees to indemnify you for, and hold you harmless from,
all claims, damages, losses, liabilities and expenses, including legal fees and
expenses, resulting from or with respect to this letter agreement and the
administration and maintenance of the Lock-Box Account and the services provided
hereunder, including, without limitation: (a) any action taken, or not taken, by
you in regard thereto in accordance with the terms of this letter agreement,
(b) the breach of any representation or warranty made by Seller pursuant to this
letter agreement, (c) any item, including, without limitation, any automated
clearinghouse transaction, which is returned for any reason, and (d) any failure
of Seller to pay any invoice or charge to you for services in respect to this
letter agreement and the Lock-Box

VI-2

--------------------------------------------------------------------------------


Account or any amount owing to you from Seller with respect thereto or to the
service provided hereunder.

        8.    THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF                        , WHICH STATE
SHALL BE YOUR "LOCATION" FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE FROM AND
AFTER JULY 1, 2001. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

        9.    This letter agreement contains the entire agreement between the
parties, and may not be altered, modified, terminated or amended in any respect,
nor may any right, power or privilege of any party hereunder be waived or
released or discharged, except upon execution by all parties hereto of a written
instrument so providing. In the event that any provision in this letter
agreement is in conflict with, or is inconsistent with, any provision of the
Service Agreement, this letter agreement will exclusively govern and control.
Each party agrees to take all actions reasonably requested by any other party to
carry out the purposes of this letter agreement or to preserve and protect the
rights of each party hereunder.

        Please indicate your agreement to the terms of this letter agreement by
signing in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

    Very truly yours,
 
 
[NAME OF CURRENT LOCK-BOX OWNER]
 
 
By:
Name:
Title:
 
        

--------------------------------------------------------------------------------


 
 
[SELLER NAME]
 
 
By:
Name:
Title:
 
        

--------------------------------------------------------------------------------

        Acknowledged and agreed to as of the date first above written:

    [COLLECTION BANK]
By:
Name:
Title:
 
        

--------------------------------------------------------------------------------


 
 
 
 
WACHOVIA BANK, N.A., as Agent
By:
Name:
Title:
 
        

--------------------------------------------------------------------------------


 
 

VI-3

--------------------------------------------------------------------------------


ANNEX A
FORM OF NOTICE


[On letterhead of the Agent]

[Date]

[Collection Bank Name]
[Collection Bank Address]

Attn:                       
Fax No. (    )            

        Re: [Name of current Lock-Box owner]/Edwards Lifesciences Financing LLC

Ladies and Gentlemen:

        We hereby notify you that we are exercising our rights pursuant to that
certain letter agreement dated                        , 2000 (the "Letter
Agreement") among [Name of current Lock-Box Owner], Edwards Lifesciences
Financing LLC, you and us, to have the name of, and to have exclusive ownership
and control of, account no.                        identified in the Letter
Agreement (the "Lock-Box Account") maintained with you, transferred to us. The
Lock-Box Account will henceforth be a zero-balance account, and funds deposited
in the Lock-Box Account should be sent at the end of each day to the account
specified in Section 3(i) of the Letter Agreement, or as otherwise directed by
the undersigned. You have further agreed to perform all other services you are
performing under the "Service Agreement" (as defined in the Letter Agreement) on
our behalf.

        We appreciate your cooperation in this matter.

    Very truly yours,
 
 
WACHOVIA BANK, N.A., as Agent
 
 
By:
 
        

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------


SCHEDULE 1


--------------------------------------------------------------------------------

LOCK-BOX POST OFFICE ADDRESS


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------



EXHIBIT VII


CREDIT AND COLLECTION POLICY


SEE EXHIBIT V TO RECEIVABLES SALE AGREEMENT

VII-1

--------------------------------------------------------------------------------



EXHIBIT VIII


FORM OF MONTHLY REPORT


VIII-1

--------------------------------------------------------------------------------



SCHEDULE A

DOCUMENTS TO BE DELIVERED TO THE AGENT

ON OR PRIOR TO THE INITIAL PURCHASE


        1.    Executed copies of the Receivables Purchase Agreement, duly
executed by the parties thereto.

        2.    Copy of the Resolutions of the Board of Directors or Member, as
the case may be, of each Seller Party certified by its Secretary authorizing
such Person's execution, delivery and performance of this Agreement and the
other documents to be delivered by it hereunder.

        3.    Certificate of Formation of each Seller Party and certified by the
Secretary of State of Delaware on or within thirty (30) days prior to the
initial Purchase.

        4.    Good Standing Certificate for each Seller Party issued by the
Secretaries of State of Delaware.

        5.    A certificate of the Secretary of each Seller Party certifying
(i) the names and signatures of the officers authorized on its behalf to execute
this Agreement and any other documents to be delivered by it hereunder and
(ii) a copy of such Person's Operating Agreement.

        6.    Pre-filing state and federal tax lien, judgment lien and UCC lien
searches against each Seller Party from the following jurisdictions:

        a.    Seller: California, Delaware

        b.    Servicer: California, Delaware

        7.    Time stamped receipt copies of proper financing statements, duly
filed under the UCC on or before the date of the initial Purchase in all
jurisdictions as may be necessary or, in the opinion of the Agent, desirable,
under the UCC of all appropriate jurisdictions or any comparable law in order to
perfect the ownership interests contemplated by this Agreement.

        8.    Time stamped receipt copies of proper UCC termination statements,
if any, necessary to release all security interests and other rights of any
Person in the Receivables, Contracts or Related Security previously granted by
Seller.

        9.    Executed copies of Collection Account Agreements for each Lock-Box
and Collection Account.

        10.  A favorable opinion of legal counsel for the Seller Parties
reasonably acceptable to the Agent which addresses the following matters and
such other matters as the Agent may reasonably request:

        (a)  Each of the Seller Parties and is a limited liability company duly
organized, validly existing, and in good standing under the laws of the state of
California and Delaware.

        (b)  Each of the Seller Parties has all requisite authority to conduct
its business in each jurisdiction where failure to be so qualified would have a
material adverse effect on such entity's business.

        (c)  The execution and delivery by each of the Seller Parties of the
Transaction Document to which it is a party and its performance of its
obligations thereunder have been duly authorized by all necessary organizational
action and proceedings on the part of such entity and will not:

        (i)    require any action by or in respect of, or filing with, any
governmental body, agency or official (other than the filing of UCC financing
statements);

        (ii)  contravene, or constitute a default under, any provision of
applicable law or regulation or of its articles or certificate of incorporation
or bylaws or articles of organization or of any agreement, judgment, injunction,
order, decree or other instrument binding upon such entity; or

        (iii)  result in the creation or imposition of any Adverse Claim on
assets of such entity or any of its Subsidiaries (except as contemplated by the
Transaction Documents).

--------------------------------------------------------------------------------




        (d)  Each of the Transaction Documents to which each of the Seller
Parties is a party has been duly executed and delivered by such entity and
constitutes the legally valid, and binding obligation of such entity enforceable
in accordance with its terms, except to the extent the enforcement thereof may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors' rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.

        (e)  The provisions of the Receivables Purchase Agreement are effective
to create valid security interests in favor of the Agent, for the benefit of the
Secured Parties, in all of Seller's right, title and interest in and to the
Receivables and Related Security described therein which constitute "accounts,"
"chattel paper" or "general intangibles" (each as defined in the UCC)
(collectively, the "Opinion Collateral"), as security for the payment of the
Aggregate Unpaids.

        (f)    Each of the UCC-1 Financing Statements naming Seller as debtor,
and Agent, as secured party, to be filed in the [describe filing offices], is in
appropriate form for filing therein. Upon filing of such UCC-1 Financing
Statements in such filing offices and payment of the required filing fees, the
security interest in favor of the Agent, for the benefit of the Secured Parties,
in the Opinion Collateral will be perfected.

        (g)  Based solely on our review of the [describe UCC Search Reports],
and assuming (i) the filing of the Financing Statements and payment of the
required filing fees in accordance with paragraph (f) and (ii) the absence of
any intervening filings between the date and time of the Search Reports and the
date and time of the filing of the Financing Statements, the security interest
of the Agent in the Opinion Collateral is prior to any security interest granted
in the Opinion Collateral by Seller, the priority of which is determined solely
by the filing of a financing statement in the [describe filing offices].

        (h)  Neither of the Seller Parties is a "holding company" or a
"subsidiary holding company" of a "holding company" within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

        11.  A Compliance Certificate.

        12.  The Fee Letter.

        13.  A Monthly Report as at November 30, 2000.

        14.  Executed copies of (i) all consents from and authorizations by any
Persons and (ii) all waivers and amendments to existing credit facilities, that
are necessary in connection with this Agreement.

        15.  If applicable, a direction letter executed by each of the Seller
Parties authorizing the Agent and Blue Ridge, and directing warehousemen to
allow the Agent and Blue Ridge to inspect and make copies from such Seller
Party's books and records maintained at off-site data processing or storage
facilities.

        16.  The Liquidity Agreement, duly executed by each of the parties
thereto.

        17.  If applicable, for each Liquidity Bank that is not incorporated
under the laws of the United States of America, or a state thereof, two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, as applicable, certifying in either case that such Liquidity Bank is
entitled to receive payments under the Agreement without deduction or
withholding of any United States federal income taxes.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.38



TABLE OF CONTENTS
EXHIBITS AND SCHEDULES
RECEIVABLES PURCHASE AGREEMENT
ARTICLE I. PURCHASE ARRANGEMENTS
ARTICLE II. PAYMENTS AND COLLECTIONS
ARTICLE III. COMMERCIAL PAPER FUNDING
ARTICLE IV. LIQUIDITY FUNDINGS
ARTICLE V. REPRESENTATIONS AND WARRANTIES
ARTICLE VI. CONDITIONS OF PURCHASES
ARTICLE VII. COVENANTS
ARTICLE VIII. ADMINISTRATION AND COLLECTION
ARTICLE IX. AMORTIZATION EVENTS
ARTICLE X. INDEMNIFICATION
ARTICLE XI. THE AGENT
ARTICLE XII. ASSIGNMENTS AND PARTICIPATIONS
ARTICLE XIII. MISCELLANEOUS
DEFINITIONS
FORM OF PURCHASE NOTICE
PLACES OF BUSINESS OF THE SELLER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER
IDENTIFICATION NUMBER(S)
NAMES OF COLLECTION BANKS; LOCK-BOXES & COLLECTION ACCOUNTS
FORM OF COMPLIANCE CERTIFICATE
SCHEDULE I TO COMPLIANCE CERTIFICATE
FORM OF COLLECTION ACCOUNT AGREEMENT
ANNEX A FORM OF NOTICE
SCHEDULE 1
CREDIT AND COLLECTION POLICY
FORM OF MONTHLY REPORT
SCHEDULE A DOCUMENTS TO BE DELIVERED TO THE AGENT ON OR PRIOR TO THE INITIAL
PURCHASE
